                      Case 20-20259-RAM             Doc 370       Filed 05/21/21       Page 1 of 79



                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

     In re:                                                        Case No. 20-20259-RAM
                                                                   (Jointly Administered)
     It’Sugar FL I LLC, et al.,1
                                                                   Chapter 11
           Debtors.
     _______________________________//

             SUMMARY OF SECOND AND FINAL APPLICATION FOR ALLOWANCE
                 AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
                OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS
            COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

1.           Name of Applicant:                                       Pachulski Stang Ziehl & Jones LLP
                                                                      Counsel to the Official Committee of
2.           Role of Applicant:
                                                                      Unsecured Creditors
3.           Name of Certifying Professional:                         Bradford J. Sandler

4.           Date cases filed:                                        September 22, 2020

5.           Date of Retention Order:                                 December 17, 2020

IF INTERIM APPLICATION (POST CONFIRMATION), COMPLETE 6, 7 AND 8 BELOW:
             Period for this Application (Second Interim              January 1, 2021, through and including May
6.
             Period):                                                 7, 2021
             Amount of Compensation Sought (Second
7.                                                                                                         $233,632.50
             Interim Period):
             Amount of Expense Reimbursement Sought
8.                                                                                                              $267.59
             (Second Interim Period):
IF FINAL APPLICATION, COMPLETE 9 AND 10 BELOW:
             Total Amount of Compensation Sought during
9.                                                                                                         $315,265.00
             case:
             Total Amount of Expense Reimbursement
10.                                                                                                             $900.38
             Sought during case:
             Amount of Original Retainer(s)
11.          Please disclose both Fee Retainer and Cost                                                            N/A
             Retainer if such a Retainer has been received:
12.          Current Balance of Retainer(s) remaining:                                                             N/A


     1
         The Debtors are It’Sugar FL I, LLC; It’Sugar LLC; It’Sugar Atlantic City LLC; and It’Sugar FLGC LLC.

     122944820.v1
                 Case 20-20259-RAM    Doc 370     Filed 05/21/21   Page 2 of 79



       Last monthly operating report filed (Month/Year March 2021 [Docket No. 349, Case 20-
13.
       and ECF No.):                                   20259]
       If case is Chapter 11, current funds in the
14.                                                                                $5,149,783.24
       Chapter 11 estate:
       If case is Chapter 7, current funds held by
15.                                                                                         N/A
       Chapter 7 trustee:




  122944820.v1
                 Case 20-20259-RAM             Doc 370       Filed 05/21/21       Page 3 of 79



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re:                                                        Case No. 20-20259-RAM
                                                              (Jointly Administered)
It’Sugar FL I LLC, et al.,1
                                                              Chapter 11
      Debtors.
_______________________________//

              SECOND AND FINAL APPLICATION FOR ALLOWANCE
            AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
           OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS
       COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

           Pursuant to sections 327, 330, and 331 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the Guidelines for Fee Applications for Professionals in the Southern District of Florida

in Bankruptcy Cases (the “Guidelines”) incorporated in Local Rule 2016-1(B)(1), and the Order

(I) Conditionally Approving The Disclosure Statement; (II) Approving the Ballot; (III) Setting a

Date for a Consolidated Hearing on (a) Final Approval of the Disclosure Statement and (b)

Confirmation of the Plan of Reorganization; (IV) Establishing and Consolidating the Deadlines

to File (a) Objections to the Disclosure Statement and (b) Objections to Confirmation of the Plan

of Reorganization; (V) Approving the Procedures for Solicitation and Tabulation of Votes on the

Plan; (VI) Setting Various Deadlines; and (VII) Describing the Plan Proponents’ Obligations

[Docket No. 317], Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), counsel for the

Official Committee of Unsecured Creditors (the “Committee”) of It’Sugar FL I LLC and its

affiliated debtors and debtors-in-possession (the “Debtors”), hereby submits this second and final

application (the “Application”) for allowance of compensation for the reasonable and necessary



1
    The Debtors are It’Sugar FL I, LLC; It’Sugar LLC; It’Sugar Atlantic City LLC; and It’Sugar FLGC LLC.

122944820.v1
               Case 20-20259-RAM        Doc 370      Filed 05/21/21    Page 4 of 79



legal services rendered and reimbursement of the actual and necessary expenses incurred by

PSZ&J for the period from October 23, 2020, through and including May 7, 2021 (the “Final

Application Period”). PSZ&J seeks (a) interim allowance in the amount of $233,632.50 as

reasonable and necessary professional services to the Committee and expenses in the amount of

$267.59 as actual and necessary costs incurred during the period from January 1, 2021, through

and including May 7, 2021 (the “Second Interim Period”); (ii) final allowance of compensation

in the amount of $315,265.00 for fees on account of reasonable and necessary professional

services rendered and reimbursement of actual and necessary costs and expenses in the amount

of $900.38 for the Final Application Period; and (iii) payment of the outstanding amount of all

approved fees and expenses not paid to date. In support of this Application, PSZ&J respectfully

submits as follows:

                                 Summary of Prior Fee Awards

                1.     In its capacity as counsel for the Committee, PSZ&J has filed one interim

fee application prior to the filing of this application. The total amount awarded and paid thus far

to PSZ&J with respect to its first interim fee application is the sum of $65,306.00 in fees and

$632.79 in expenses.

                                     Jurisdiction and Venue

                2.     This Court has jurisdiction over this Application pursuant to 28 U.S.C.

§§ 1334 and 157. Venue in this Court is proper pursuant to 28 U.S.C. § 1409. This Application

is a core proceeding within the meaning of 28 U.S.C. § 157.

                3.     The statutory bases for the relief requested herein are sections 330 and 331

of the Bankruptcy Code, Bankruptcy Rule 2016 and the Guidelines.




                                                 2
122944820.v1
               Case 20-20259-RAM        Doc 370      Filed 05/21/21    Page 5 of 79



                                           Background

                4.    On September 22, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) with this Court. The Debtors are authorized to continue to operate their business and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                5.    The Debtors’ cases are being jointly-administered under Case No. 20-

20259-RAM.

                6.    On October 20, 2020, the Office of the United States Trustee filed its

Appointment and Notice of Appointment of Joint Committee of Creditors Holding Unsecured

Claims in the Jointly Administered Cases [Docket No. 110] consisting of the following five (5)

members: (i) Simon Property Group, Inc.; (ii) Jack’s Candy Company; (iii) Brookfield

Properties Retail, Inc.; (iv) KRG Enterprises, Inc.; and (v) Nassau Candy Distributors, Inc.

                7.    At a duly convened meeting of the Committee held on October 23, 2020,

in respect of which notice was given to all Committee members and at which a quorum of the

Committee members participated, the Committee voted to retain PSZ&J as its lead counsel, to

advise and represent the Committee in these chapter 11 cases, effective as of October 23, 2020.

                          Retention of PSZ&J as Committee Counsel

                8.    On November 9, 2020, the Committee filed its Application of the Official

Committee of Unsecured Creditors of It’Sugar FL I LLC et al for Approval of the Employment of

Pachulski Stang Ziehl & Jones LLP as Lead Counsel Effective as of October 23, 2020 [Docket

No. 153].

                9.    On December 18, 2020, the Court entered its Final Order Approving

Application of the Official Committee of Unsecured Creditors of It’Sugar FL I LLC et al for

                                                 3
122944820.v1
               Case 20-20259-RAM        Doc 370      Filed 05/21/21     Page 6 of 79



Approval of the Employment of Pachulski Stang Ziehl & Jones LLP as Lead Counsel Effective as

of October 23, 2020 (the “Retention Order”) [Docket No. 198].

                                       Services Performed

                10.    During the Second Interim Period, PSZ&J, by and through its

professionals and paraprofessionals, met on several occasions with Debtors’ counsel and the

joint financial advisor, The Algon Group, to discuss operations, projections and strategy in

exiting bankruptcy, reviewed financial and operational data, and advised the Committee on a

regular basis with respect to various matters in connection with the Debtors’ bankruptcy cases.

PSZJ performed all necessary professional services which are described and narrated in detail

below and are set forth in PSZ&J’s billing statements.

                11.    The services rendered by PSZ&J during the Second Interim Period can be

grouped into the categories set forth below. PSZ&J attempted to place the services provided in

the category that best relates to such services. However, because certain services may relate to

one or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the services provided set forth on the attached Exhibit 4.

A.      Asset Analysis/Recovery

                12.    Time billed to this category relates to asset analysis and recovery issues.

During the Second Interim Period, the Firm, among other things: (1) reviewed and analyzed

Debtor in Possession (“DIP”) financing documents and schedules regarding payment issues; (2)

reviewed and analyzed issues regarding payments made to insiders; (3) reviewed and analyzed

the need for discovery related to lender and insiders; (4) performed work regarding an informal

document request; (5) reviewed and analyzed issues regarding insider transfers and secured

lender conduct; (6) reviewed and analyzed lien issues; (7) prepared for and participated in a

                                                 4
122944820.v1
               Case 20-20259-RAM        Doc 370      Filed 05/21/21   Page 7 of 79



telephonic conference with counsel for the Debtors regarding information requests; (8) reviewed

and analyzed loan documents; (9) reviewed and analyzed open issues related to document and

other requests to Debtors’ counsel; (10) performed legal research; (11) reviewed and analyzed

issues regarding recharacterization; (12) drafted discovery requests; (13) performed work

regarding a deposition subpoena; (14) reviewed and analyzed corporate documents; and (15)

conferred and corresponded regarding asset analysis and recovery issues.

                              Fees: $55,067.00              Hours: 55.60

B.      Bankruptcy Litigation

                13.   This category relates to litigation and motions in the Bankruptcy Court.

During the Second Interim Period, the Firm, among other things, reviewed and analyzed insider

litigation issues.

                              Fees: $876.00                 Hours: 0.80

C.      Case Administration

                14.   This category relates to work regarding administration of these cases.

During the Second Interim Period, the Firm, among other things: (1) performed work regarding

orders; (2) reviewed and analyzed case deadline issues; and (3) conferred and corresponded

regarding case administration issues.

                              Fees: $998.50                 Hours: 0.90

D.      Claims Administration / Objection

                15.   Time billed to this category relates to work regarding claims

administration and claims objections. During the Second Interim Period, the Firm, among other

things: (1) reviewed and analyzed issues regarding Nassau Candy; (2) prepared for and attended

a telephonic conference with lender’s counsel; (3) reviewed and analyzed issues regarding the

lender’s conduct post-petition; (4) reviewed and analyzed issues regarding Caesars; (5) attended

                                                 5
122944820.v1
                Case 20-20259-RAM       Doc 370      Filed 05/21/21    Page 8 of 79



to issues regarding Jack’s Candy; (6) reviewed and analyzed issues regarding the Tennessee

Department of Revenue; and (7) corresponded and conferred regarding claim issues.

                              Fees: $4,761.00                Hours: 3.80

E.      Compensation of Professionals/Others

                 16.   Time billed to this category relates to work regarding the compensation of

professionals, other than the Firm. During the Second Interim Period, the Firm, among other

things, reviewed and analyzed issues regarding the Friedman, Budowich, and Algon fee

applications.

                              Fees: $518.00                  Hours: 0.40

F.      Executory Contracts

                 17.   Time billed to this category relates primarily to issues regarding executory

contracts and unexpired leases of real property. During the Second Interim Period, the Firm

among other things: (1) reviewed and analyzed rejection motions; (2) reviewed and analyzed the

Mercer motion to compel; (3) reviewed and analyzed lease-related orders; and (4) conferred and

corresponded regarding executory contracts.

                              Fees: $1,788.50                Hours: 1.40

G.      Financial Filings

                 18.   This category includes work related to compliance with reporting

requirements. During the Second Interim Period, the Firm, among other things, reviewed and

analyzed the Debtors’ schedules.

                              Fees: $184.00                  Hours: 0.40




                                                 6
122944820.v1
               Case 20-20259-RAM       Doc 370      Filed 05/21/21    Page 9 of 79



H.      Financing

                19.   This category includes work related to the Debtors’ requests for DIP

financing and use of cash collateral. During the Second Interim Period, the Firm among other

things: (1) reviewed and analyzed a DIP financing final order; (2) reviewed and analyzed issues

regarding insider payments; (3) reviewed and analyzed issues regarding releases; (4) reviewed

and analyzed investigation and discovery issues; (5) reviewed and analyzed lien perfection

documents; (6) attended to challenge deadline issues; (7) reviewed and analyzed accounting

reports; (8) reviewed and analyzed documents regarding dividends and corporate structure; (9)

performed work regarding discovery requests; (10) reviewed and analyzed strategy and plan

issues; and (11) conferred and corresponded regarding financing issues.

                             Fees: $18,747.50              Hours: 16.00

I.      General Creditors’ Committee

                20.   Time billed to this category relates primarily to communications with the

Committee regarding the various filings and strategies of the case. During the Second Interim

Period, the Firm, among other things: (1) performed work regarding bylaws; (2) prepared for and

participated in telephonic conferences with the Committee; and (3) responded to care inquiries.

                             Fees: $2,419.50               Hours: 2.10

J.      Hearing

                21.   Time billed to this category includes work related to the various hearings

held during the Second Interim Period. During the Second Interim Period, the Firm, among

other things, engaged in preparation for and attended hearings on January 11, February 10,

March 10 and April 21 and 30, 2021, and performed work regarding orders related to such

hearings.

                             Fees: $18,223.00              Hours: 15.40

                                                7
122944820.v1
               Case 20-20259-RAM       Doc 370       Filed 05/21/21   Page 10 of 79



K.      Operations

                22.   Time billed to this category relates to the Debtors’ daily operations.

During the Second Interim Period, the Firm, among other things: (1) reviewed and analyzed

financial data, including a 13-week budget; (2) prepared for and participated in conference calls

with the Debtors’ attorneys regarding operations issues; (3) prepared for and attended a

telephonic Management Presentation; (4) reviewed and analyzed monthly operating reports; (5)

reviewed and analyzed budget and projection issues; (6) performed work regarding the Nassau

Candy matter; (7) reviewed and analyzed critical vendor issues; (8) reviewed and analyzed cash

flow issues; (9) performed work regarding a critical vendor motion and order; (10) reviewed and

analyzed Hawaii store issues; and (11) conferred and corresponded regarding operations issues.

                              Fees: $25,236.00               Hours: 20.80

L.      PSZ& J Compensation

                23.   Time billed to this category relates to the compensation of the Firm.

During the Second Interim Period, the Firm, performed work regarding its First interim fee

application.

                              Fees: $7,693.00                Hours: 13.60

M.      Plan and Disclosure Statement

                24.   Time billed to this category relates to issues regarding a Plan of

Reorganization (“Plan”) and Disclosure Statement. During the Second Interim Period, the Firm,

among other things: (1) reviewed and analyzed Plan-related discovery issues; (2) attended to

issues regarding the exclusivity periods; (3) performed work regarding a Plan term sheet; (4)

prepared for and participated in conference calls with the Debtors’ representatives; (5) reviewed

and analyzed exit financing and claims pool issues; (6) reviewed and analyzed projections; (7)

reviewed and analyzed deadline issues; (8) performed work regarding Plan strategy issues; (9)

                                                 8
122944820.v1
               Case 20-20259-RAM          Doc 370       Filed 05/21/21    Page 11 of 79



reviewed and analyzed a Disclosure Statement; (10) performed work regarding a Plan; (11)

reviewed and analyzed substantive consolidation issues; (12) performed research; (13) reviewed

and analyzed issues regarding rejection damage claims and voting; (14) reviewed and analyzed a

motion to consolidate; (15) reviewed and analyzed orders; (16) performed work regarding a

Committee support letter; (17) reviewed and analyzed exculpation and release issues; and (18)

conferred and corresponded regarding Plan and Disclosure Statement issues.

                                 Fees: $96,861.50               Hours: 88.20

N.      Retention of Professionals / Others

                25.      Time billed to this category relates to the retention of estate professionals

other than the Firm. During the Second Interim Period, the Firm, among other things, reviewed

and analyzed issues regarding retention of a tax accountant.

                                 Fees: $259.00                  Hours: 0.20

                                           Relief Requested

                26.      PSZ&J submits this Application for entry of an order (i) granting interim

allowance in the amount of $233,632.50 as reasonable and necessary professional services to the

Committee and expenses in the amount of $267.59 as actual and necessary costs incurred during

the Second Interim Period; (ii) granting final allowance of compensation in the amount of

$315,265.00 for fees on account of reasonable and necessary professional services rendered and

reimbursement of actual and necessary costs and expenses in the amount of $900.38 for the Final

Application Period; and (iii) granting payment of the outstanding amount of all approved fees

and expenses not paid to date.

                27.      Pursuant to the Guidelines and in support of the Application, the following

exhibits are attached:




                                                    9
122944820.v1
               Case 20-20259-RAM         Doc 370       Filed 05/21/21   Page 12 of 79



              Exhibit “1” - Fee Application Summary Chart;

              Exhibit s “2-A” and “2-B”- Summary of Professional and Paraprofessional Time;

              Exhibit “3” - Summary of Requested Reimbursements of Expenses;

              Exhibit “4” - The applicant’s complete time records, in chronological order, by

               activity code category, for the time period covered by this application. The

               requested fees are itemized to the tenth of an hour.

                                           Basis for Relief

                28.     Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

to govern the Court’s award of such compensation. Section 330 of the Bankruptcy Code provides

that a court may award a professional employed under section 327 of the Bankruptcy Code

“reasonable compensation for actual necessary services rendered . . . and reimbursement for

actual, necessary expenses.” 11 U.S.C. § 330(a)(1).

                29.     PSZ&J believes that the requested fees of $315,265.00 for 303.40 hours

worked during the Final Application Period, is reasonable considering the nature, extent, and the

value of such services, taking into account all relevant factors, including:

                a.      The time spent on such services. PSZ&J has expended 303.40 hours in

performing services as counsel to the Committee during the Final Application Period. A

summary of the billing rates of the various attorneys, paralegals, and other personnel who have

performed services for the Committee is attached hereto as Exhibits “1-A” and “1-B.” PSZ&J’s

billing statements detailing the expenditure of that time are attached hereto as composite Exhibit

“4.”

                b.      The rates charged for such services. During the Final Application

Period, the Firm’s standard hourly rates range from (i) $395 to $460 for Paralegals; (ii) $625 to

                                                  10
122944820.v1
               Case 20-20259-RAM        Doc 370       Filed 05/21/21   Page 13 of 79



$750 for Associates; and (iii) $675 to $1,695 for Partners/Counsel. These rates are subject to

periodic adjustments to reflect economic and other conditions.

                c.      Whether the services were necessary to the administration of, or

beneficial at the time at which the service was rendered toward the completion of the case.

PSZ&J submits that the services provided by PSZ&J were necessary to the administration of,

and beneficial to the estates at the time at which the services were rendered as well as towards

the completion of the cases.

                d.      Whether the services were performed within a reasonable amount of

time commensurate with the complexity, importance, and nature of the problem, issue, or

task addressed. PSZ&J submits that the services were performed within a reasonable amount of

time commensurate with the complexity, importance, and nature of the problem, issue, or task

addressed.

                e.      With respect to a professional person, whether the person is board

certified or otherwise has demonstrated skill and experience in the bankruptcy field.

PSZ&J is the largest law firm in the country devoted primarily to corporate restructurings. The

Firm has represented over 270 committees throughout the country and has substantial experience

in reorganization cases.

                f.      Whether the compensation is reasonable based on the customary

compensation charged by comparably skilled practitioners in cases other than cases under

title 11. PSZ&J believes that the fees requested and the hourly rates set forth herein are

consistent with fees typically charged for the type of services rendered in cases of this magnitude

and complexity.      PSZ&J’s hourly rates charged in this Application are comparable to the rates

that PSZ&J would charge to a non-bankruptcy client for work of a similar nature and

complexity.

                                                 11
122944820.v1
               Case 20-20259-RAM       Doc 370       Filed 05/21/21    Page 14 of 79



                30.    The applicant seeks a final award of fees in the amount of $315,265.00

and expenses in the amount of $900.38.

                31.    PSZ&J has no agreement with any other person for to share compensation

received or to be received for services rendered in or in connection with these cases.

                                 RESERVATION OF RIGHTS

                32.    It is possible that some professional time expended or expenses incurred

by PSZ&J during the Final Application Period are not reflected in this Application. Moreover,

PSZ&J has expended and may continue to expend additional time and incur additional costs

from May 7, 2021, through the effective date of the Plan. PSZ&J reserves the right to file a

supplemental fee application to submit additional fees and expenses not previously included in

the Application but incurred prior to the date of the hearing on the Application.




                                                12
122944820.v1
               Case 20-20259-RAM        Doc 370       Filed 05/21/21   Page 15 of 79



        WHEREFORE, PSZ&J respectfully requests that this Court enter an Order (i) providing

that an interim allowance be made to PSZ&J for 100% of its fees in the amount of $233,632.50

as reasonable and necessary professional services to the Committee and 100% of its expenses in

the amount of $267.59 as actual and necessary costs incurred during the Second Interim Period;

(ii) providing that final allowance be made to PSZ&J for 100% of its fees in the amount of

$315,265.00 as reasonable and necessary professional services to the Committee and of $900.38

as actual and necessary costs incurred during the Final Application Period; (iii) authorizing and

directing the Debtors to pay PSZ&J the outstanding amount of all approved fees and expenses

not paid to date; and (iv) such other relief as may be appropriate.

Dated: May 21, 2021
                                                  PACHULSKI STANG ZIEHL & JONES LLP
                                                  780 Third Avenue, 34th Floor
                                                  New York, NY 10017-2024
                                                  Telephone: (212) 561-7700
                                                  Facsimile: (212) 561-7777

                                                  By: /s/ Bradford J. Sandler
                                                  Bradford J. Sandler, Esq. (admitted pro hac vice)
                                                  Paul J. Labov, Esq. (admitted pro hac vice)
                                                  Email: bsandler@pszjlaw.com
                                                           plabov@pszjlaw.com

                                                  Lead Counsel to the Official Committee of Unsecured
                                                  Creditors




                                                 13
122944820.v1
               Case 20-20259-RAM        Doc 370     Filed 05/21/21      Page 16 of 79




                                        CERTIFICATION

                1.     I have been designated by Pachulski Stang Ziehl & Jones LLP

(“Applicant”) as the professional with responsibility in this case for compliance with the

Guidelines for Fee Applications for Professionals in the Southern District of Florida in

Bankruptcy Cases (“Guidelines”).

                2.      I have read the Applicant's application for compensation and

reimbursement of expenses. The application complies with the Guidelines, and the fees and

Expenses sought fall within the Guidelines, except as specifically noted in this certification and

described in the application.

                3.     The fees and expenses sought are billed at rates and in accordance with

practices customarily employed by the Applicant and generally accepted by the Applicant’s

clients.

                4.     In seeking reimbursement for the expenditures described on Exhibit 2, the

Applicant is seeking reimbursement only for the actual expenditure and has not increased the

actual cost to provide a profit or to recover the amortized cost of investment in staff time or

equipment or capital outlay (except to the extent that the Applicant has elected to charge for in-

house photocopies and outgoing facsimile transmissions at the maximum rates permitted by the

Guidelines).

                5.     In seeking reimbursement for any service provided by a third party, the

Applicant is seeking reimbursement only for the amount actually paid by the Applicant to the

third party.




122944820.v1
               Case 20-20259-RAM       Doc 370       Filed 05/21/21    Page 17 of 79




                6.     The following are the variances with the provisions of the Guidelines, the

date of each court order approving the variance, and the justification for the variance: none.

        I HEREBY CERTIFY that the foregoing is true and correct.



                                          /s/ Bradford J. Sandler
                                              Bradford J. Sandler




                                                 2
122944820.v1
               Case 20-20259-RAM       Doc 370      Filed 05/21/21     Page 18 of 79




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, pursuant to Local Rule 2002-1(F), a true and correct copy of

the foregoing Application was served to Registered Users via the Court’s Notice of Electronic

Filing as set forth on the attached Exhibit A. A copy will be served by U.S. Regular Mail along

with the Notice of Hearing once docketed and a certificate of service will be filed.


                                          /s/ Bradford J. Sandler
                                              Bradford J. Sandler




122944820.v1
               Case 20-20259-RAM   Doc 370    Filed 05/21/21    Page 19 of 79




                           IT’SUGAR FL I LLC, ET AL.
                             CASE NO. 20-20259-RAM

                                ECF SERVICE LIST


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive e-
mail notice/service for this case:

Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email
notice/service for this case.
       Joaquin J Alemany      joaquin.alemany@hklaw.com, jose.casal@hklaw.com
       Scott Andron     sandron@broward.org, swulfekuhle@broward.org
       Joseph H Baldiga     bankrupt@mirickoconnell.com
       Brian S Behar     bsb@bgglaw.net
       David M Blau      dblau@clarkhill.com
       Michael S Budwick mbudwick@melandbudwick.com,
        ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com;
        mbudwick@ecf.courtdrive.com; ltannenbaum@ecf.courtdrive.com;
        phornia@ecf.courtdrive.com
       Andrew S Conway       aconway@taubman.com
       Ryan E Davis rdavis@whww.com,
        thiggens@whww.com;thiggens@ecf.courtdrive.com
       Joshua W Dobin jdobin@melandbudwick.com,
        ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.c
        ourtdrive.com;jdobin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;p
        hornia@ecf.courtdrive.com
       Kate Foley     kfoley@mirickoconnell.com
       Robert C Furr ltitus@furrcohen.com, atty_furrcohen@bluestylus.com;
        cworkinger@furrcohen.com;staff1@furrcohen.com


122944820.v1
               Case 20-20259-RAM   Doc 370   Filed 05/21/21    Page 20 of 79




       Daniel Gielchinsky dan@dyglaw.com, tatiana@dyglaw.com;
        dan_1836@ecf.courtdrive.com
       Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;
        khardison@fbtlaw.com
       Eric S. Golden    egolden@burr.com, jmorgan@burr.com
       Ilyse M. Homer ihomer@bergersingerman.com,
        efile@bergersingerman.com; mdiaz@bergersingerman.com;
        efile@ecf.inforuptcy.com
       Jeannie Kim      jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
       Ian J Kukoff ian.kukoff@blaxgray.com, kukoff.assistant@blaxgray.com;
        isabel.colleran@blaxgray.com
       David Kupetz      dkupetz@sulmeyerlaw.com
       Robert L LeHane      kdwbankruptcydepartment@kelleydrye.com
       Ilan Markus      imarkus@barclaydamon.com, docketing@barclaydamon.com
       James C. Moon jmoon@melandbudwick.com,
        ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com;
        jmoon@ecf.courtdrive.com; ltannenbaum@ecf.courtdrive.com;
        phornia@ecf.courtdrive.com
       Kevin S Neiman      kevin@ksnpc.com
       Ari Newman newmanar@gtlaw.com, perezan@gtlaw.com;
        mialitdock@gtlaw.com;miaecfbky@gtlaw.com
       Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
       Chad S Paiva trustee.paiva@gmail.com, michaelbollingpa@gmail.com,
        sramirez.fbp@gmail.com
       Kristen N Pate     bk@brookfieldpropertiesretail.com
       Hampton Peterson      legalservices@PBCTax.com
       Michael S Provenzale michael.provenzale@lowndes-law.com,
        anne.fisher@lowndes-law.com
       Heather L. Ries    hries@foxrothschild.com, ralbert@foxrothschild.com



122944820.v1
               Case 20-20259-RAM   Doc 370   Filed 05/21/21   Page 21 of 79




       Grace E. Robson grobson@mrthlaw.com, mrthbkc@gmail.com,
        lgener@mrthlaw.com,grobson@ecf.courtdrive.com
       Maria A. Santos     maria.santos@ct.gov
       Steven D Schneiderman       Steven.D.Schneiderman@usdoj.gov
       Eric J Silver esilver@stearnsweaver.com, jless@stearnsweaver.com;
        larrazola@stearnsweaver.com; cgraver@stearnsweaver.com;
        mfernandez@stearnsweaver.com; Atty_arrazola@bluestylus.com
       Steven J. Solomon steven.solomon@gray-robinson.com,
        Ana.Marmanillo@gray-robinson.com; Amador.Ruiz-Baliu@gray-
        robinson.com
       Louis G Spencer     louis@alexanderricks.com, dana@alexanderricks.com
       Ronald M Tucker rtucker@simon.com, cmartin@simon.com;
        bankruptcy@simon.com
       Michael S Waskiewicz       mwaskiewicz@burr.com, sguest@burr.com
       Gillian D Williston gillian.williston@troutman.com,
        fslecfintake@troutman.com; ethan.ostroff@troutman.com;
        richard.hagerty@troutman.com; carter.nichols@troutman.com;
        christina.lesko@troutman.com
       Stuart F Wilson-Patton     stuart.wilson-patton@ag.tn.gov




122944820.v1
                                       Case 20-20259-RAM             Doc 370     Filed 05/21/21     Page 22 of 79




                                                                EXHIBIT 1
                                                     FEE APPLICATION SUMMARY CHART


                      Request                                                Approval                             Paid                     Holdback

 Date              Period         Fees       Expenses      Date                  Fees       Expenses       Fees          Expenses      Fees       Expenses
           ECF#                                                       ECF#
 Filed            Covered       Requested    Requested    Ordered              Approved     Approved       Paid            Paid      Holdback     Holdback
                 10/23/20 –
02/04/21    254                 $81,632.50     $632.79    02/16/21      263    $65,306.00     $632.79    $65,306.00        $632.79   $16,326.50       $0.00
                  12/31/20
           TOTALS:              $81,632.50   $82,265.29                        $65,569.00   $65,938.79   $65,938.79   $65,938.79     $16,959.29   $16,326.50




    122944820.v1
                      Case 20-20259-RAM     Doc 370   Filed 05/21/21   Page 23 of 79




                                     EXHIBIT 2-A
                  SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
           TIME TOTAL PER INDIVIDUAL FOR THE SECOND INTERIM PERIOD ONLY

                                                                       TOTAL
                                            YEAR OF       HOURLY                      TOTAL
     NAME OF PROFESSIONAL                                              HOURS
                                           ADMISSION       RATE                    COMPENSATION
                                                                       BILLED
Partners
Bradford J. Sandler                            1996        $1,295.00       53.10        $68,764.50
Paul J. Labov                                  2002        $1,095.00      100.70       $110,266.50
Maxim B. Litvak                                1997        $1,125.00        0.30          $337.50
Shirley S. Cho                                 1997        $1,050.00        5.10         $5,355.00
Of Counsel
Jonathan J. Kim                                1995         $995.00         1.00          $995.00
Beth E. Levine                                 1993         $950.00        37.80        $35,910.00
Associates
Hayley R. Winograd                             2017         $695.00         8.80         $6,116.00
Paralegals
La Asia S. Canty                               N/A          $460.00        12.80         $5,888.00
                                                            TOTAL         219.60       $233,632.50
                                          Blended Rate for Attorneys   $1,101.28
                                  Blended Rate for All Timekeepers     $1,063.90




       122944820.v1
                       Case 20-20259-RAM     Doc 370   Filed 05/21/21   Page 24 of 79



                   SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
              TIME TOTAL PER INDIVIDUAL FOR THE FINAL APPLICATION PERIOD

                                                                        TOTAL
                                             YEAR OF       HOURLY                      TOTAL
      NAME OF PROFESSIONAL                                              HOURS
                                            ADMISSION       RATE                    COMPENSATION
                                                                        BILLED
Partners
Bradford J. Sandler                             1996        $1,295.00       53.10        $68,764.50
Bradford J. Sandler                             1996        $1,050.00       16.30        $17,115.00
Paul J. Labov                                   2002        $1,095.00      100.70       $110,266.50
Paul J. Labov                                   2002         $995.00        47.50        $47,262.50
Maxim B. Litvak                                 1997        $1,125.00        0.30          $337.50
Maxim B. Litvak                                 1997         $950.00        15.80        $15,010.00
Shirley S. Cho                                  1997        $1,050.00        5.10         $5,355.00
Of Counsel
Jonathan J. Kim                                 1995         $995.00         1.00          $995.00
Beth E. Levine                                  1993         $950.00        37.80        $35,910.00
Associates
Hayley R. Winograd,                             2017         $695.00         8.80         $6,116.00
Hayley R. Winograd                              2017         $625.00         0.60          $375.00
Steven W. Golden                                2014         $625.00         1.70         $1,062.50
Paralegals
La Asia S. Canty                                N/A          $460.00        12.80         $5,888.00
La Asia S. Canty                                N/A          $425.00         1.70          $722.50
Patricia J. Jeffries                            N/A          $425.00         0.20           $85.00
                                                             TOTAL         303.40       $315,265.00
                                           Blended Rate for Attorneys   $1,068.82
                                   Blended Rate for All Timekeepers     $1,039.11




                                                 2
        122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 25 of 79




                              EXHIBIT 2-B
            SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
       TIME TOTAL PER INDIVIDUAL FOR SECOND INTERIM PERIOD ONLY

                             ASSET DISPOSITION [B130]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Paul J. Labov                               $1,095.00         18.20            $19,929.00
  Of Counsel
  Beth E. Levine                               $950.00          36.60            $34,770.00
  Paralegals
  La Asia S. Canty                             $460.00           0.80              $368.00
                                   TOTAL                        55.60            $55,067.00



                             BANKRUPTCY LITIGATION
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Paul J. Labov                               $1,095.00          0.80              $876.00
                                   TOTAL                         0.80              $876.00



                           CASE ADMINISTRATION [B110]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.70              $906.50
  Paralegals
  La Asia S. Canty                             $460.00           0.20               $92.00
                                   TOTAL                         0.90              $998.50




122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21   Page 26 of 79



                     CLAIMS ADMINISTRATION / OBJECTIONS [B310]
        NAME OF PROFESSIONAL                  RATE        HOURS            FEES
  Partners
  Bradford J. Sandler                         $1,295.00         3.00            $3,885.00
  Paul J. Labov                               $1,095.00         0.80             $876.00
                                   TOTAL                        3.80            $4,761.00



                     COMPENSATION OF PROFESSIONALS / OTHERS
        NAME OF PROFESSIONAL                  RATE        HOURS            FEES
  Partners
  Bradford J. Sandler                         $1,295.00         0.40             $518.00
                                   TOTAL                        0.40             $518.00



                           EXECUTORY CONTRACTS [B185]
        NAME OF PROFESSIONAL                  RATE        HOURS            FEES
  Partners
  Bradford J. Sandler                         $1,295.00         1.30            $1,683.50
  Shirley S. Cho                              $1,050.00         0.10             $105.00
                                   TOTAL                        1.40            $1,788.50



                              FINANCIAL FILINGS [B110]
        NAME OF PROFESSIONAL                  RATE        HOURS            FEES
  Paralegals
  La Asia S. Canty                             $460.00          0.40             $184.00
                                   TOTAL                        0.40             $184.00




                                        2
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 27 of 79



                                    FINANCING [B230]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          6.60             $8,547.00
  Paul J. Labov                               $1,095.00          8.40             $9,198.00
  Maxim B. Litvak                             $1,125.00          0.30              $337.50
  Of Counsel
  Beth E. Levine                               $950.00           0.70              $665.00
                                   TOTAL                        16.00            $18,747.50



                         GENERAL CREDITORS COMM. [B150]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.60              $777.00
  Paul J. Labov                               $1,095.00          1.50             $1,642.50
                                   TOTAL                         2.10             $2,419.50



                                       HEARING
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          6.80             $8,806.00
  Paul J. Labov                               $1,095.00          8.60             $9,417.00
                                   TOTAL                        15.40            $18,223.00



                                   OPERATIONS [B210]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00         12.30            $15,928.50
  Paul J. Labov                               $1,095.00          8.50             $9,307.50
                                   TOTAL                        20.80            $25,236.00




                                        3
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 28 of 79



                           PLAN & DISCLOSURE STMT. [B320]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00         21.00            $27,195.00
  Paul J. Labov                               $1,095.00         51.90            $56,830.50
  Shirley S. Cho                              $1,050.00          5.00             $5,250.00
  Of Counsel
  Jonathan J. Kim                              $995.00           1.00              $995.00
  Beth E. Levine                               $950.00           0.50              $475.00
  Associates
  Hayley R. Winograd                           $695.00           8.80             $6,116.00
                                   TOTAL                        88.20            $96,861.50



                               PSZ&J COMPENSATION
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.20              $259.00
  Paul J. Labov                               $1,095.00          2.00             $2,190.00
  Paralegals
  La Asia S. Canty                             $460.00          11.40             $5,244.00
                                   TOTAL                        13.60             $7,693.00



                        RETENTION OF PROFESSIONALS / OTHER
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.20              $259.00
                                   TOTAL                         0.20              $ 259.00




                                        4
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 29 of 79



           SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
     TIME TOTAL PER INDIVIDUAL FOR FINAL APPLICATION PERIOD ONLY

                             ASSET DISPOSITION [B130]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,050.00          0.50              $525.00
  Paul J. Labov                               $1,095.00         18.20            $19,929.00
  Of Counsel
  Beth E. Levine                               $950.00          36.60            $34,770.00
  Paralegals
  La Asia S. Canty                             $460.00           0.80              $368.00
                                   TOTAL                        56.10            $55,592.00



                             BANKRUPTCY LITIGATION
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Paul J. Labov                               $1,095.00          0.80              $876.00
                                   TOTAL                         0.80              $876.00



                           CASE ADMINISTRATION [B110]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.70              $906.50
  Bradford J. Sandler                         $1,050.00          1.50             $1,575.00
  Paul J. Labov                                $995.00           5.10             $5,074.50
  Associates
  Steven W. Golden                             $625.00           0.60              $375.00
  Paralegals
  La Asia S. Canty                             $460.00           0.20               $92.00
  La Asia S. Canty                             $425.00           1.20              $510.00
                                   TOTAL                         9.30             $8,533.00



                                        5
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 30 of 79



                     CLAIMS ADMINISTRATION / OBJECTIONS [B310]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          3.00             $3,885.00
  Bradford J. Sandler                         $1,050.00          1.10             $1,155.00
  Paul J. Labov                               $1,095.00          0.80              $876.00
  Paul J. Labov                                $995.00           5.10             $5,074.50
                                   TOTAL                        10.00            $10,990.50



                     COMPENSATION OF PROFESSIONALS / OTHERS
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.40              $518.00
                                   TOTAL                         0.40              $518.00



                           EXECUTORY CONTRACTS [B185]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          1.30             $1,683.50
  Bradford J. Sandler                         $1,050.00          3.60             $3,780.00
  Paul J. Labov                                $995.00           3.50             $3,482.50
  Shirley S. Cho                              $1,050.00          0.10              $105.00
                                   TOTAL                         8.50             $8,961.00



                              FINANCIAL FILINGS [B110]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Paul J. Labov                                $995.00           1.80             $1,791.00
  Paralegals
  La Asia S. Canty                             $460.00           0.40              $184.00
                                   TOTAL                         2.20             $1,975.00


                                        6
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 31 of 79



                                    FINANCING [B230]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          6.60             $8,547.00
  Bradford J. Sandler                         $1,050.00          2.20             $2,310.00
  Paul J. Labov                               $1,095.00          8.40             $9,198.00
  Paul J. Labov                                $995.00           8.10             $8,059.50
  Maxim B. Litvak                             $1,125.00          0.30              $337.50
  Maxim B. Litvak                              $950.00          15.60            $14,820.00
  Paralegals
  Patricia J. Jeffries                         $425.00           0.20               $85.00
                                   TOTAL                        41.20            $43,357.00



                         GENERAL CREDITORS COMM. [B150]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.60              $777.00
  Bradford J. Sandler                         $1,050.00          0.90              $945.00
  Paul J. Labov                               $1,095.00          1.50             $1,642.50
  Paul J. Labov                                $995.00           8.10             $8,059.50
  Maxim B. Litvak                              $950.00           0.20              $190.00
  Associates
  Hayley R. Winograd,                          $625.00           0.60              $375.00
  Paralegals
  La Asia S. Canty                             $425.00           0.20               $85.00
                                   TOTAL                        12.10            $12,074.00




                                        7
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 32 of 79



                                       HEARING
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          6.80             $8,806.00
  Bradford J. Sandler                         $1,050.00          1.40             $1,470.00
  Paul J. Labov                               $1,095.00          8.60             $9,417.00
  Paul J. Labov                                $995.00           2.90             $2,885.50
                                   TOTAL                        19.70            $22,578.50



                                   OPERATIONS [B210]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00         12.30            $15,928.50
  Bradford J. Sandler                         $1,050.00          3.30             $3,465.00
  Paul J. Labov                               $1,095.00          8.50             $9,307.50
  Paul J. Labov                                $995.00           9.50             $9,452.50
                                   TOTAL                        33.60            $38,153.50



                          PLAN & DISCLOSURE STMT. [B320]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00         21.00            $27,195.00
  Bradford J. Sandler                         $1,050.00          0.50              $514.00
  Paul J. Labov                               $1,095.00         51.90            $56,830.50
  Shirley S. Cho                              $1,050.00          5.00             $5,250.00
  Of Counsel
  Jonathan J. Kim                              $995.00           1.00              $995.00
  Beth E. Levine                               $950.00           0.50              $475.00
  Associates
  Hayley R. Winograd                           $695.00           8.80             $6,116.00
                                   TOTAL                        88.70            $97,375.50



                                        8
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21    Page 33 of 79



                              PSZ&J COMPENSATION
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,295.00          0.20             $259.00
  Paul J. Labov                               $1,095.00          2.00            $2,190.00
  Paralegals
  La Asia S. Canty                             $460.00          11.40            $5,244.00
                                   TOTAL                        13.60            $7,693.00



                                   PSZ&J RETENTION
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Associates
  Steven W. Golden                             $625.00           0.90             $562.50
                                   TOTAL                         0.90             $562.50



                        RETENTION OF PROFESSIONALS [B160]
        NAME OF PROFESSIONAL                  RATE        HOURS             FEES
  Partners
  Bradford J. Sandler                         $1,050.00          0.90             $945.00
  Paul J. Labov                                $995.00           2.40            $2,388.00
  Associates
  Steven W. Golden                             $625.00           0.20             $125.00
  Paralegals
  La Asia S. Canty                             $425.00           0.30             $127.50
                                   TOTAL                         3.80            $3,585.50




                                        9
122944820.v1
               Case 20-20259-RAM    Doc 370    Filed 05/21/21   Page 34 of 79



                        RETENTION OF PROFESSIONALS / OTHER
        NAME OF PROFESSIONAL                  RATE        HOURS            FEES
  Partners
  Bradford J. Sandler                         $1,295.00         0.20             $259.00
  Bradford J. Sandler                         $1,050.00         0.60             $630.00
  Paul J. Labov                                $995.00          0.80             $796.00
                                   TOTAL                        1.40            $1,426.00




                                       10
122944820.v1
               Case 20-20259-RAM                         Doc 370           Filed 05/21/21                Page 35 of 79




                                                    EXHIBIT 3
                        SUMMARY OF REQUESTED REIMBURSEMENT OF
                        EXPENSES FOR SECOND INTERIM PERIOD ONLY

1.      Filing Fees .................................................................................................................... $0.00
2.      Process Service Fees .................................................................................................... $0.00
3.      Witness Fees. ......................................................................................................................... $0.00
4.      Court Reporter Fees and Transcripts .................................................................................. $0.00
5.      Lien and Title Searches ................................................................................................ $0.00
6.      Photocopies ................................................................................................................ $49.50
        (a) In-house copies ($495 @ 10¢ page)
        (b) Outside copies ($0.00)
7.      Postage ......................................................................................................................... $0.00
8.      Overnight Delivery Charges. ............................................................................................... $0.00
9.      Outside Courier/Messenger Services .................................Error! Bookmark not defined.
10.     Long Distance Telephone Charges .............................................................................. $0.00
11.     Long Distance Fax Transmissions
        (copies at $1/page) ....................................................................................................... $0.00
12.     Computerized Research ........................................................................................... $109.22
13.     Out-of-Southern-District-of-Florida Travel ................................................................. $0.00
        (a) Transportation                    ($0.00)
        (b) Lodging                           ($0.00)
        (c) Meals                             ($0.00)
14.     Other Permissible Expenses (must specify and justify) ........................................... $108.87
        (a) AT&T Conference Call - Conference call service used by PSZ&J attorneys to conduct
        conference calls with Committee and case professionals ($14.41)
        (b) Loop UP Conference Call - Conference call service used by PSZ&J attorneys to
        conduct remote meetings with Committee and case professionals ($20.34)
        (c) Auto Travel Expense - Elite Transportation Services ($74.12)



TOTAL EXPENSE REIMBURSEMENT REQUESTED ............................................. $267.59




122944820.v1
               Case 20-20259-RAM                         Doc 370           Filed 05/21/21                Page 36 of 79



                       SUMMARY OF REQUESTED REIMBURSEMENT OF
                      EXPENSES FOR FINAL APPLICATION PERIOD ONLY

1.      Filing Fees .................................................................................................................... $0.00
2.      Process Service Fees .................................................................................................... $0.00
3.      Witness Fees. ......................................................................................................................... $0.00
4.      Court Reporter Fees and Transcripts .................................................................................. $0.00
5.      Lien and Title Searches ................................................................................................ $0.00
6.      Photocopies ................................................................................................................ $49.50
        (a) In-house copies ($495 @ 10¢ page)
        (b) Outside copies ($0.00 )
7.      Postage ......................................................................................................................... $0.00
8.      Overnight Delivery Charges. ............................................................................................... $0.00
9.      Outside Courier/Messenger Services .................................Error! Bookmark not defined.
10.     Long Distance Telephone Charges .............................................................................. $0.00
11.     Long Distance Fax Transmissions
        (copies at $1/page) ....................................................................................................... $0.00
12.     Computerized Research ........................................................................................... $726.32
13.     Out-of-Southern-District-of-Florida Travel ................................................................. $0.00
        (a) Transportation                    ($0.00)
        (b) Lodging                           ($0.00)
        (c) Meals                             ($0.00)
14.     Other Permissible Expenses (must specify and justify) ........................................... $124.56
        (a) AT&T Conference Call - Conference call service used by PSZ&J attorneys to conduct
        conference calls with Committee and case professionals ($17.29)
        (b) Loop UP Conference Call - Conference call service used by PSZ&J attorneys to
        conduct remote meetings with Committee and case professionals ($33.15)
        (c) Auto Travel Expense - Elite Transportation Services ($74.12)



TOTAL EXPENSE REIMBURSEMENT REQUESTED ............................................. $900.38




                                                                 2
122944820.v1
               Case 20-20259-RAM   Doc 370   Filed 05/21/21   Page 37 of 79




                                   EXHIBIT 4




122944820.v1
               Case 20-20259-RAM   Doc 370   Filed 05/21/21   Page 38 of 79




     INVOICE FOR PERIOD OCTOBER 23,
      2020 THROUGH DECEMBER 31, 2020




122944820.v1
                   Case 20-20259-RAM   Doc 370     Filed 05/21/21   Page 39 of 79


                               Pachulski Stang Ziehl & Jones LLP
                                       919 North Market Street
                                             17th Floor
                                       Wilmington, DE 19801
                                                                    December 31, 2020
BJS                                                                 Invoice 126963
                                                                    Client  42847
                                                                    Matter  00002
                                                                            BJS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2020
               FEES                                                  $81,632.50
               EXPENSES                                                 $632.79
               TOTAL CURRENT CHARGES                                 $82,265.29

               TOTAL BALANCE DUE                                     $82,265.29
                     Case 20-20259-RAM   Doc 370       Filed 05/21/21     Page 40 of 79


Pachulski Stang Ziehl & Jones LLP                                                 Page:     2
It's Sugar O.C.C.                                                                 Invoice 126963
42847 - 00002                                                                     December 31, 2020




  Summary of Services by Professional
  ID        Name                           Title                        Rate       Hours              Amount

 BJS        Sandler, Bradford J.           Partner                1050.00          16.30        $17,115.00

 HRW        Winograd , Hayley R.           Associate               625.00           0.60              $375.00

 LSC        Canty, La Asia S.              Paralegal               425.00           1.70              $722.50

 MBL        Litvak, Maxim B.               Partner                 950.00          15.80        $15,010.00

 PJJ        Jeffries, Patricia J.          Paralegal               425.00           0.20               $85.00

 PJL        Labov, Paul John               Partner                 995.00          47.50        $47,262.50

 SWG        Golden, Steven W.              Associate               625.00           1.70         $1,062.50

                                                                                  83.80          $81,632.50
                    Case 20-20259-RAM            Doc 370   Filed 05/21/21   Page 41 of 79


Pachulski Stang Ziehl & Jones LLP                                                      Page:     3
It's Sugar O.C.C.                                                                      Invoice 126963
42847 - 00002                                                                          December 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                                Hours                       Amount

 AD                 Asset Disposition [B130]                                    0.50                       $525.00

 CA                 Case Administration [B110]                                  8.40                   $7,534.50

 CO                 Claims Admin/Objections[B310]                               6.20                   $6,229.50

 EC                 Executory Contracts [B185]                                  7.10                   $7,262.50

 FF                 Financial Filings [B110]                                    1.80                   $1,791.00

 FN                 Financing [B230]                                           26.10                  $25,274.50

 GC                 General Creditors Comm. [B150]                             10.00                   $9,654.50

 HE                 Hearing                                                     4.30                   $4,355.50

 OP                 Operations [B210]                                          12.80                  $12,917.50

 PD                 Plan & Disclosure Stmt. [B320]                              0.50                       $514.00

 PR                 PSZ&J Retention                                             0.90                       $562.50

 RP                 Retention of Prof. [B160]                                   3.80                   $3,585.50

 RPO                Ret. of Prof./Other                                         1.40                   $1,426.00

                                                                               83.80                  $81,632.50
                    Case 20-20259-RAM   Doc 370   Filed 05/21/21   Page 42 of 79


Pachulski Stang Ziehl & Jones LLP                                          Page:     4
It's Sugar O.C.C.                                                          Invoice 126963
42847 - 00002                                                              December 31, 2020


  Summary of Expenses
  Description                                                                                  Amount
Conference Call [E105]                                                                  $15.69
Pacer - Court Research                                                                   $3.10
Research [E106]                                                                        $614.00

                                                                                       $632.79
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21       Page 43 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
It's Sugar O.C.C.                                                                                Invoice 126963
42847 - 00002                                                                                    December 31, 2020


                                                                                        Hours            Rate        Amount

  Asset Disposition [B130]
 12/01/2020   BJS     AD        Various emails with M. Murphy regarding                   0.10      1050.00          $105.00
                                Brookfield

 12/08/2020   BJS     AD        Various emails with J. Minnick regarding status,          0.40      1050.00          $420.00
                                case issues

                                                                                          0.50                       $525.00

  Case Administration [B110]
 10/23/2020   BJS     CA        Review and analyze initial case pleadings                 1.00      1050.00      $1,050.00

 10/23/2020   BJS     CA        Various emails with Fox Rothschild regarding case         0.30      1050.00          $315.00
                                administration issues, efficiency, bylaws, etc.

 10/23/2020   LSC     CA        Correspondence with attorneys regarding pro hac           0.20       425.00           $85.00
                                vice motions.

 10/24/2020   LSC     CA        Review docket and pleadings, update critical dates        1.00       425.00          $425.00
                                memo, and confer and correspond regarding case
                                logistics.

 10/25/2020   SWG     CA        Call with Debtors' counsel regarding case.                0.60       625.00          $375.00

 11/03/2020   BJS     CA        Various emails with H. Reis regarding retention           0.20      1050.00          $210.00
                                applications, DIP, temporary lease motion

 11/16/2020   PJL     CA        Review final orders and correspondence regarding          0.20       995.00          $199.00
                                same.

 11/17/2020   PJL     CA        Review orders provided by Debtors' counsel.               0.30       995.00          $298.50

 12/11/2020   PJL     CA        Further discussion with Debtors' counsel and              1.90       995.00      $1,890.50
                                financial advisor including review and response to
                                various emails.

 12/15/2020   PJL     CA        Review of docket regarding various motions Debtors        0.40       995.00          $398.00
                                indicated they would file (365 and Exclusivity).

 12/15/2020   PJL     CA        Correspondence drafted to and reviewed from               0.20       995.00          $199.00
                                co-counsel regarding various “in-process” motions.

 12/22/2020   PJL     CA        Review motions filed by Debtors' counsel including        1.40       995.00      $1,393.00
                                timing of same and internal discussion regarding
                                case strategy.

 12/24/2020   PJL     CA        Review of timing for extension motions.                   0.70       995.00          $696.50

                                                                                          8.40                   $7,534.50
                    Case 20-20259-RAM              Doc 370        Filed 05/21/21          Page 44 of 79


Pachulski Stang Ziehl & Jones LLP                                                                     Page:     6
It's Sugar O.C.C.                                                                                     Invoice 126963
42847 - 00002                                                                                         December 31, 2020


                                                                                             Hours            Rate        Amount

  Claims Admin/Objections[B310]
 11/23/2020   BJS     CO        Various emails with J. Dobin regarding motion to               0.10      1050.00          $105.00
                                compel

 11/30/2020   BJS     CO        Review NEST administrative expense application.                0.20      1050.00          $210.00

 11/30/2020   BJS     CO        Review Indianola administrative expense                        0.10      1050.00          $105.00
                                application.

 11/30/2020   BJS     CO        Various emails with M. Viscount, M. Hertz, H. Reis             0.40      1050.00          $420.00
                                regarding administrative expense application.

 12/01/2020   BJS     CO        Various emails with M. Herz regarding stub rent                0.20      1050.00          $210.00
                                claims

 12/07/2020   BJS     CO        Review Tokidoki administrative expense                         0.10      1050.00          $105.00
                                application.

 12/10/2020   PJL     CO        Review docket and schedules to determine status of             0.90       995.00          $895.50
                                administrative claims and financial information.

 12/14/2020   PJL     CO        Review open issues re bar date and correspondence              0.50       995.00          $497.50
                                drafted to Debtors' counsel.

 12/17/2020   PJL     CO        Review motion to file late claim (.3); late filed claim        0.80       995.00          $796.00
                                request, claim bar date notification (.2); landlord
                                request for administrative claim (.3).

 12/18/2020   PJL     CO        Review of 503(b)(9) claims.                                    0.90       995.00          $895.50

 12/18/2020   PJL     CO        Review proposed Order on BBMK late filed claim.                0.40       995.00          $398.00

 12/21/2020   PJL     CO        Review motion to file late claim and proposed order.           0.30       995.00          $298.50

 12/30/2020   PJL     CO        Conference with various creditors regarding status             1.30       995.00      $1,293.50
                                of case and review of 503(b)(9) claims.

                                                                                               6.20                   $6,229.50

  Executory Contracts [B185]
 10/23/2020   PJL     EC        Review lease rejection motion (.3)                             0.30       995.00          $298.50

 10/26/2020   PJL     EC        Review open temporary lease issues and discuss                 0.70       995.00          $696.50
                                same with Debtors’ counsel.

 10/27/2020   PJL     EC        Review chart of temporary Simon leases.                        0.40       995.00          $398.00

 10/27/2020   BJS     EC        Various emails with Debtors regarding pop-up                   0.50      1050.00          $525.00
                                leases; various emails with Fox Rothschild regarding
                                same; review Fox Rothschild's lease summary
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21       Page 45 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     7
It's Sugar O.C.C.                                                                                 Invoice 126963
42847 - 00002                                                                                     December 31, 2020


                                                                                         Hours            Rate        Amount

 10/28/2020   PJL     EC        Conference with B. Sandler regarding DIP issues            0.30       995.00          $298.50
                                and temporary lease concerns, including proposed
                                Order.

 10/29/2020   BJS     EC        Review and revise temporary lease order; various           0.80      1050.00          $840.00
                                emails with P. Labov regarding same; teleconference
                                with P. Labov regarding same; various emails with
                                Debtors' counsel regarding same

 10/29/2020   BJS     EC        Review lease order                                         0.30      1050.00          $315.00

 10/29/2020   BJS     EC        Various emails with Debtors' regarding lease order         0.20      1050.00          $210.00

 10/30/2020   PJL     EC        Review and comment on lease order.                         0.40       995.00          $398.00

 10/30/2020   BJS     EC        Various emails with Committee regarding temporary          0.50      1050.00          $525.00
                                lease motion

 10/30/2020   BJS     EC        Review and revise temporary lease order and various        1.00      1050.00      $1,050.00
                                emails with Debtors and PSZJ regarding same

 11/03/2020   BJS     EC        Teleconference with Debtors' counsel regarding             0.20      1050.00          $210.00
                                temporary stores, DIP, debtors/Committee meeting

 11/09/2020   BJS     EC        Teleconference with J. Dobin regarding temporary           0.10      1050.00          $105.00
                                leases

 12/02/2020   PJL     EC        Conference with B. Sandler regarding lease                 0.60       995.00          $597.00
                                assumptions and meeting with management.

 12/04/2020   PJL     EC        Review of docket and open issues, including                0.40       995.00          $398.00
                                conference with B. Sandler regarding lease
                                assumptions.

 12/18/2020   PJL     EC        Conference with creditor regarding lease and stub          0.40       995.00          $398.00
                                rent issues.

                                                                                           7.10                   $7,262.50

  Financial Filings [B110]
 12/17/2020   PJL     FF        Review Debtors' schedules (1.8).                           1.80       995.00      $1,791.00

                                                                                           1.80                   $1,791.00

  Financing [B230]
 10/23/2020   PJL     FN        Review and analyze DIP motion (.9).                        0.90       995.00          $895.50

 10/26/2020   PJL     FN        Initial review of interim DIP motion and strategy,         0.90       995.00          $895.50
                                including discussion with S. Golden.
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21       Page 46 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     8
It's Sugar O.C.C.                                                                                 Invoice 126963
42847 - 00002                                                                                     December 31, 2020


                                                                                         Hours            Rate        Amount

 10/27/2020   PJJ     FN        Coordinate UCC search.                                     0.20       425.00           $85.00

 10/27/2020   MBL     FN        Call with P. Labov re DIP loan and case issues.            0.60       950.00          $570.00

 10/27/2020   MBL     FN        Review DIP loan and background pleadings (1.0);            1.20       950.00      $1,140.00
                                draft DIP issues list (0.2).

 10/27/2020   MBL     FN        Review UCC search results.                                 0.30       950.00          $285.00

 10/27/2020   PJL     FN        Conference with M. Litvak and review DIP                   0.60       995.00          $597.00
                                pleadings.

 10/28/2020   MBL     FN        Continue drafting DIP issues list (.9); review DIP         1.50       950.00      $1,425.00
                                loan order and loan agreement (.6).

 10/28/2020   MBL     FN        Attention to additional UCC search results and             0.20       950.00          $190.00
                                emails with team re same.

 10/28/2020   MBL     FN        Call with SHL counsel re intro and case background.        0.30       950.00          $285.00

 10/28/2020   PJL     FN        Conference with E. Silver and M. Litvak regarding          0.40       995.00          $398.00
                                DIP issues list.

 10/29/2020   MBL     FN        Call with P. Labov re DIP issues list.                     0.20       950.00          $190.00

 10/29/2020   MBL     FN        Review prepetition loan documents (1.2); conduct           2.50       950.00      $2,375.00
                                lien review (1.3).

 10/29/2020   MBL     FN        Revise DIP issues list and email lender and debtor         0.20       950.00          $190.00
                                counsel re same.

 10/29/2020   MBL     FN        Call with P. Labov re UCC issues.                          0.30       950.00          $285.00

 10/29/2020   MBL     FN        Email P. Labov re lien review summary.                     0.50       950.00          $475.00

 10/29/2020   BJS     FN        Various emails with PSZJ regarding perfection              0.30      1050.00          $315.00
                                issues

 10/29/2020   PJL     FN        Review DIP Issues list.                                    0.60       995.00          $597.00

 10/30/2020   MBL     FN        Follow-up with debtor re DIP timing; attention to          0.10       950.00           $95.00
                                critical dates.

 10/30/2020   MBL     FN        Review draft second interim DIP order; emails with         0.20       950.00          $190.00
                                P. Labov re same.

 10/30/2020   MBL     FN        Call with P. Labov re DIP status.                          0.10       950.00           $95.00

 10/30/2020   PJL     FN        Review of second interim DIP order.                        0.40       995.00          $398.00

 11/02/2020   MBL     FN        Call with E. Silver re DIP loan issues (0.9);              1.30       950.00      $1,235.00
                                follow-up emails with P. Labov and E. Silver re
                                same (0.2); draft carveout insert (0.2).
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21          Page 47 of 79


Pachulski Stang Ziehl & Jones LLP                                                                    Page:     9
It's Sugar O.C.C.                                                                                    Invoice 126963
42847 - 00002                                                                                        December 31, 2020


                                                                                            Hours            Rate        Amount

 11/02/2020   BJS     FN        Review second interim DIP order                               0.10      1050.00          $105.00

 11/03/2020   MBL     FN        Follow-up emails with P. Labov, debtors and lender            0.10       950.00           $95.00
                                counsel re DIP issues.

 11/03/2020   MBL     FN        Call with E. Silver re DIP issues; update P. Labov re         0.10       950.00           $95.00
                                same.

 11/03/2020   PJL     FN        Correspondence drafted and reviewed from M.                   0.20       995.00          $199.00
                                Litvak regarding outstanding DIP issues.

 11/04/2020   MBL     FN        Request objection extension from Debtors and                  0.10       950.00           $95.00
                                lender counsel re DIP motion.

 11/04/2020   BJS     FN        Teleconference with P. Labov regarding DIP status             0.10      1050.00          $105.00

 11/05/2020   MBL     FN        Call with Debtors' counsel re DIP loan issues and             1.00       950.00          $950.00
                                case status (0.8); emails with P. Labov re same (0.2).

 11/05/2020   MBL     FN        Call with P. Labov re DIP loan issues (0.3);                  0.50       950.00          $475.00
                                follow-up with lender and Debtors' counsel re same
                                (0.2).

 11/05/2020   MBL     FN        Review and revise final DIP order.                            1.00       950.00          $950.00

 11/06/2020   MBL     FN        Emails with team, lender counsel, and debtor re DIP           0.70       950.00          $665.00
                                loan issues (0.4); propose insert to Algon retention
                                order (0.3).

 11/06/2020   MBL     FN        Call with Debtors' and lender counsel re DIP loan             0.50       950.00          $475.00
                                issues.

 11/06/2020   MBL     FN        Call with Debtors'counsel re carveout issues (0.1);           0.30       950.00          $285.00
                                propose insert to budget (0.2).

 11/06/2020   BJS     FN        Various emails with PSZJ regarding DIP settlement             0.30      1050.00          $315.00

 11/07/2020   MBL     FN        Review notice of filing of DIP order; follow-up with          0.20       950.00          $190.00
                                Debtors' and lender counsel re same.

 11/09/2020   MBL     FN        Emails with team re DIP hearing preparation.                  0.30       950.00          $285.00

 11/09/2020   MBL     FN        Update committee re DIP resolution; emails with               0.40       950.00          $380.00
                                client re same.

 11/09/2020   MBL     FN        Call with Debtors' counsel re redline DIP order               0.20       950.00          $190.00
                                (0.1); review updated filing (0.1).

 11/09/2020   MBL     FN        Review updated budget; emails with team re same.              0.10       950.00           $95.00

 11/09/2020   BJS     FN        Various emails with PSZJ regarding DIP                        0.10      1050.00          $105.00

 11/09/2020   BJS     FN        Teleconference with Josh Dobin regarding DIP,                 0.30      1050.00          $315.00
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21        Page 48 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    10
It's Sugar O.C.C.                                                                                  Invoice 126963
42847 - 00002                                                                                      December 31, 2020


                                                                                          Hours            Rate        Amount
                                hearing issues
 11/09/2020   BJS     FN        Review final DIP order and budget                           0.30      1050.00          $315.00

 11/09/2020   BJS     FN        Various emails with PSZJ regarding DIP order                0.10      1050.00          $105.00

 11/09/2020   PJL     FN        Review open issues with respect to DIP and                  1.00       995.00          $995.00
                                discussion with B. Sandler regarding same.

 11/10/2020   BJS     FN        Various emails with Committee regarding DIP                 0.30      1050.00          $315.00
                                hearing

 11/10/2020   MBL     FN        Emails with team and Committee re outcome of DIP            0.10       950.00           $95.00
                                hearing.

 11/13/2020   MBL     FN        Attention to final DIP order and budget prior to            0.20       950.00          $190.00
                                submission; email Debtors' counsel re same.

 11/13/2020   BJS     FN        Various emails with Maxim B. Litvak regarding DIP           0.10      1050.00          $105.00
                                order

 11/19/2020   MBL     FN        Attention to final DIP order and challenge deadline;        0.30       950.00          $285.00
                                emails with team re same.

 12/16/2020   BJS     FN        Review budget and various emails with H. Reis               0.20      1050.00          $210.00
                                regarding same

 12/16/2020   PJL     FN        Review budget and correspondence from Debtors’              0.80       995.00          $796.00
                                counsel.

 12/16/2020   PJL     FN        Discussion regarding open issues with B. Sandler.           0.20       995.00          $199.00

 12/21/2020   PJL     FN        Review docket and new thirteen week budget.                 0.40       995.00          $398.00

 12/22/2020   PJL     FN        Attention to management presentation.                       0.90       995.00          $895.50

 12/22/2020   PJL     FN        Review budget and operating report.                         0.80       995.00          $796.00

                                                                                           26.10                  $25,274.50

  General Creditors Comm. [B150]
 10/23/2020   BJS     GC        Call with Committee regarding case issues                   0.50      1050.00          $525.00

 10/23/2020   PJL     GC        Review open issues (.4); conference call with               1.50       995.00      $1,492.50
                                Committee (.5); review critical dates (.3); contact
                                sheet (.3).

 10/23/2020   PJL     GC        Conference with B. Sandler regarding strategy               0.60       995.00          $597.00
                                moving forward with single financial advisor and
                                discussion with Fox regarding Algon.

 10/24/2020   BJS     GC        Various emails with PSZJ regarding bylaws, etc.             0.30      1050.00          $315.00
                    Case 20-20259-RAM              Doc 370        Filed 05/21/21      Page 49 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    11
It's Sugar O.C.C.                                                                                 Invoice 126963
42847 - 00002                                                                                     December 31, 2020


                                                                                         Hours            Rate        Amount

 10/25/2020   PJL     GC        Review open issues, including temporary leases and         1.40       995.00      $1,393.00
                                discussion with Debtors’ counsel.

 10/26/2020   HRW     GC        Review and revise Committee Bylaws (0.6).                  0.60       625.00          $375.00

 10/27/2020   PJL     GC        Review docket and hearing dates/objection deadlines        0.80       995.00          $796.00
                                on various open issues, including temporary lease
                                and DIP.

 11/10/2020   LSC     GC        Update contact list and distribution list.                 0.20       425.00           $85.00

 11/10/2020   MBL     GC        Call with K. Gottlieb, Committee member, re DIP            0.20       950.00          $190.00
                                loan.

 11/25/2020   PJL     GC        Conference with B. Sandler and correspondence              0.70       995.00          $696.50
                                drafted to Debtors' counsel regarding the same.

 11/30/2020   PJL     GC        Conference with B. Sandler regarding open issues.          0.20       995.00          $199.00

 12/08/2020   PJL     GC        Review and respond to correspondence from internal         0.40       995.00          $398.00
                                team and committee members regarding open leases
                                and other issues.

 12/09/2020   PJL     GC        Review correspondence from Debtors' counsel and            0.80       995.00          $796.00
                                Committee, including conference with B. Sandler.

 12/10/2020   PJL     GC        Draft correspondence to the Committee regarding            0.40       995.00          $398.00
                                updated status.

 12/18/2020   PJL     GC        Conference with Debtors’ counsel and schedule              1.30       995.00      $1,293.50
                                management meeting, including various calls with
                                creditors.

 12/29/2020   BJS     GC        Teleconference with P. Labov regarding bylaws              0.10      1050.00          $105.00

                                                                                          10.00                   $9,654.50

  Hearing
 11/09/2020   BJS     HE        Teleconference with H. Reis regarding hearing              0.30      1050.00          $315.00
                                preparation

 11/09/2020   BJS     HE        Prepare for and attend hearing                             1.00      1050.00      $1,050.00

 11/09/2020   BJS     HE        Teleconference with H. Reis regarding post-hearing         0.10      1050.00          $105.00
                                issues, retention issues

 12/17/2020   PJL     HE        Review of docket in preparation for hearing.               0.50       995.00          $497.50

 12/17/2020   PJL     HE        Conference with Debtors' counsel regarding hearing         0.60       995.00          $597.00
                                and additional issues.

 12/18/2020   PJL     HE        Prepare for and attend hearing on various issues.          1.40       995.00      $1,393.00
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21         Page 50 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    12
It's Sugar O.C.C.                                                                                  Invoice 126963
42847 - 00002                                                                                      December 31, 2020


                                                                                          Hours            Rate        Amount

 12/18/2020   PJL     HE        Draft correspondence to Committee regarding                 0.40       995.00          $398.00
                                hearing.

                                                                                            4.30                   $4,355.50

  Operations [B210]
 10/24/2020   BJS     OP        Various emails with Committee regarding temporary           1.00      1050.00      $1,050.00
                                stores, case strategy

 11/13/2020   BJS     OP        Teleconference with P. Labov regarding operations,          0.10      1050.00          $105.00
                                business plan

 11/16/2020   BJS     OP        Various emails with Debtors regarding operational           0.30      1050.00          $315.00
                                motions

 11/18/2020   BJS     OP        Various emails with Debtors regarding operations            0.40      1050.00          $420.00
                                and teleconference with P. Labov regarding same

 11/23/2020   BJS     OP        Teleconference with J. Dobin regarding operations,          0.20      1050.00          $210.00
                                plan

 12/03/2020   BJS     OP        Teleconference with P. Labov regarding monthly              0.10      1050.00          $105.00
                                operating reports

 12/04/2020   PJL     OP        Correspondence reviewed and conference call with            0.40       995.00          $398.00
                                Debtors' counsel regarding reporting issues.

 12/08/2020   PJL     OP        Review docket and conference with Debtors'                  0.60       995.00          $597.00
                                professionals regarding open issues.

 12/08/2020   BJS     OP        Various emails with Debtors regarding operations            0.10      1050.00          $105.00

 12/09/2020   BJS     OP        Various emails with J. Dobin regarding operations           0.10      1050.00          $105.00

 12/10/2020   PJL     OP        Conference with Debtors' counsel regarding lack of          0.80       995.00          $796.00
                                financial information and various motions Debtors
                                would like to file.

 12/10/2020   PJL     OP        Internal conference regarding motion to extend              0.70       995.00          $696.50
                                exclusivity, lease rejections/assumptions and timing
                                on financial data.

 12/10/2020   BJS     OP        Various conferences with P. Labov regarding case            0.30      1050.00          $315.00
                                issues, operations, UCC financial advisors

 12/10/2020   BJS     OP        Various emails with J. Dobin regarding UCC                  0.10      1050.00          $105.00
                                financial advisors, lack of reporting

 12/11/2020   BJS     OP        Teleconference with H. Reis regarding operations,           0.20      1050.00          $210.00
                                reporting

 12/18/2020   BJS     OP        Teleconference with P. Labov regarding operations,          0.20      1050.00          $210.00
                    Case 20-20259-RAM              Doc 370      Filed 05/21/21        Page 51 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    13
It's Sugar O.C.C.                                                                                 Invoice 126963
42847 - 00002                                                                                     December 31, 2020


                                                                                         Hours            Rate        Amount
                                leases, exit strategy
 12/21/2020   PJL     OP        Conference with various committee members and              0.90       995.00          $895.50
                                prepare for Management Meeting.

 12/23/2020   PJL     OP        Prepare for and send notice of Management                  0.80       995.00          $796.00
                                Meeting.

 12/24/2020   PJL     OP        Review and comment on four-wall EBITDA.                    0.60       995.00          $597.00

 12/24/2020   BJS     OP        Attention to management presentation                       0.20      1050.00          $210.00

 12/28/2020   PJL     OP        Further review of open issues, including accounting        2.60       995.00      $2,587.00
                                for Four Wall EBITDA, conference with Debtors'
                                counsel and review of bylaw issues.

 12/29/2020   PJL     OP        Prepare for Management Meeting call.                       0.60       995.00          $597.00

 12/30/2020   PJL     OP        Conference with Debtors' counsel regarding 4-Wall          1.50       995.00      $1,492.50
                                Analysis and preparation for management meeting.

                                                                                          12.80                  $12,917.50

  Plan & Disclosure Stmt. [B320]
 12/01/2020   PJL     PD        Review correspondence from Debtors’ counsel                0.20       995.00          $199.00
                                regarding temporary lease issue and extension of
                                exclusivity period.

 12/23/2020   BJS     PD        Various emails and various conferences with P.             0.20      1050.00          $210.00
                                Labov regarding exclusivity

 12/29/2020   BJS     PD        Various emails with M. Bogdanowicz regarding plan          0.10      1050.00          $105.00
                                status

                                                                                           0.50                       $514.00

  PSZ&J Retention
 11/07/2020   SWG     PR        Draft PSZJ retention application.                          0.30       625.00          $187.50

 11/08/2020   SWG     PR        Revise PSZJ retention application.                         0.60       625.00          $375.00

                                                                                           0.90                       $562.50

  Retention of Prof. [B160]
 11/06/2020   BJS     RP        Various emails with PSZJ regarding retention               0.30      1050.00          $315.00
                                applications

 11/09/2020   BJS     RP        Review PSZJ retention application                          0.20      1050.00          $210.00

 11/09/2020   LSC     RP        Finalize retention applications for Committee              0.30       425.00          $127.50
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21         Page 52 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    14
It's Sugar O.C.C.                                                                                  Invoice 126963
42847 - 00002                                                                                      December 31, 2020


                                                                                          Hours            Rate        Amount
                                professionals.
 11/10/2020   BJS     RP        Review and revise PSZJ supplemental disclosure;             0.30      1050.00          $315.00
                                various emails with H. Reis regarding same

 11/10/2020   SWG     RP        Draft supplemental Sandler declaration.                     0.20       625.00          $125.00

 11/11/2020   BJS     RP        Various emails with UST regarding PSZJ                      0.10      1050.00          $105.00
                                supplemental declaration; review and revise
                                declaration based on Steve S's comment

 12/23/2020   PJL     RP        Review various retention declarations.                      0.70       995.00          $696.50

 12/23/2020   PJL     RP        Review retention application for various                    0.80       995.00          $796.00
                                professionals.

 12/24/2020   PJL     RP        Further review of retention applications and                0.90       995.00          $895.50
                                discussion with Debtors' counsel regarding same.

                                                                                            3.80                    $3,585.50

  Ret. of Prof./Other
 11/02/2020   BJS     RPO       Review Budwich second interim retention order.              0.10      1050.00          $105.00

 11/02/2020   BJS     RPO       Review Friedman retention order                             0.10      1050.00          $105.00

 11/04/2020   BJS     RPO       Various emails with Heather Reis regarding CRO              0.10      1050.00          $105.00

 11/09/2020   BJS     RPO       Various emails with J. Dobin regarding Algon                0.10      1050.00          $105.00
                                Group.

 11/11/2020   BJS     RPO       Various emails with H. Reis regarding revisions to          0.20      1050.00          $210.00
                                interim orders, supplemental declaration

 12/11/2020   PJL     RPO       Internal discussion on lack of financial information        0.80       995.00          $796.00
                                and possible need for Committee Financial Advisor.

                                                                                            1.40                    $1,426.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                 $81,632.50
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21   Page 53 of 79


Pachulski Stang Ziehl & Jones LLP                                                        Page:    15
It's Sugar O.C.C.                                                                        Invoice 126963
42847 - 00002                                                                            December 31, 2020



 Expenses
 10/09/2020   CC         Conference Call [E105] AT&T Conference Call, PJL                    2.88
 10/09/2020   CC         Conference Call [E105] Loop Up Conference Call, BJS                 0.23
 10/22/2020   CC         Conference Call [E105] Loop Up Conference Call, BJS                 6.27
 10/23/2020   CC         Conference Call [E105] Loop Up Conference Call, BJS                 6.31
 10/27/2020   RS         Research [E106] Clas Information Services, Inv. #                  68.00
                         397372-6672, PJ
 10/27/2020   RS         Research [E106] Clas Information Services, Inv. #                 439.00
                         397372-6072, PJ
 10/28/2020   RS         Research [E106] Clas Information Services, Inv. #                 107.00
                         397438-6072, PJ
 12/31/2020   PAC        Pacer - Court Research                                              3.10

   Total Expenses for this Matter                                                       $632.79
                    Case 20-20259-RAM            Doc 370      Filed 05/21/21   Page 54 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    16
It's Sugar O.C.C.                                                                         Invoice 126963
42847 - 00002                                                                             December 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        12/31/2020

Total Fees                                                                                            $81,632.50

Total Expenses                                                                                            632.79

Total Due on Current Invoice                                                                          $82,265.29

  Outstanding Balance from prior invoices as of        12/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due



             Total Amount Due on Current and Prior Invoices:                                          $82,265.29
               Case 20-20259-RAM   Doc 370   Filed 05/21/21   Page 55 of 79




INVOICE FOR PERIOD JANUARY 1, 2021
      THROUGH MAY 7, 2021




122944820.v1
                   Case 20-20259-RAM   Doc 370     Filed 05/21/21   Page 56 of 79


                               Pachulski Stang Ziehl & Jones LLP
                                       919 North Market Street
                                             17th Floor
                                       Wilmington, DE 19801
                                                                    May 07, 2021
BJS                                                                 Invoice 127802
                                                                    Client   42847
                                                                    Matter   00002
                                                                             BJS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/07/2021
               FEES                                                 $233,632.50
               EXPENSES                                                $267.59
               TOTAL CURRENT CHARGES                                $233,900.09

               BALANCE FORWARD                                       $82,265.29
               LAST PAYMENT                                          $65,938.79
               TOTAL BALANCE DUE                                    $250,226.59
                    Case 20-20259-RAM   Doc 370       Filed 05/21/21     Page 57 of 79


Pachulski Stang Ziehl & Jones LLP                                                Page:     2
It's Sugar O.C.C.                                                                Invoice 127802
42847 - 00002                                                                    May 07, 2021




  Summary of Services by Professional
  ID        Name                          Title                        Rate       Hours               Amount

 BEL        Levine, Beth E.               Counsel                 950.00          37.80            $35,910.00

 BJS        Sandler, Bradford J.          Partner                1295.00          53.10            $68,764.50

 HRW        Winograd , Hayley R.          Associate               695.00           8.80             $6,116.00

 JJK        Kim, Jonathan J.              Counsel                 995.00           1.00              $995.00

 LSC        Canty, La Asia S.             Paralegal               460.00          12.80             $5,888.00

 MBL        Litvak, Maxim B.              Partner                1125.00           0.30              $337.50

 PJL        Labov, Paul John              Partner                1095.00         100.70           $110,266.50

 SSC        Cho, Shirley S.               Partner                1050.00           5.10             $5,355.00

                                                                                219.60            $233,632.50
                    Case 20-20259-RAM              Doc 370   Filed 05/21/21   Page 58 of 79


Pachulski Stang Ziehl & Jones LLP                                                        Page:     3
It's Sugar O.C.C.                                                                        Invoice 127802
42847 - 00002                                                                            May 07, 2021


  Summary of Services by Task Code
  Task Code         Description                                                  Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                                55.60                     $55,067.00

 BL                 Bankruptcy Litigation [L430]                                  0.80                       $876.00

 CA                 Case Administration [B110]                                    0.90                       $998.50

 CO                 Claims Admin/Objections[B310]                                 3.80                      $4,761.00

 CPO                Comp. of Prof./Others                                         0.40                       $518.00

 EC                 Executory Contracts [B185]                                    1.40                      $1,788.50

 FF                 Financial Filings [B110]                                      0.40                       $184.00

 FN                 Financing [B230]                                             16.00                     $18,747.50

 GC                 General Creditors Comm. [B150]                                2.10                      $2,419.50

 HE                 Hearing                                                      15.40                     $18,223.00

 OP                 Operations [B210]                                            20.80                     $25,236.00

 PC                 PSZ&J Compensation                                           13.60                      $7,693.00

 PD                 Plan & Disclosure Stmt. [B320]                               88.20                     $96,861.50

 RPO                Ret. of Prof./Other                                           0.20                       $259.00

                                                                                219.60                    $233,632.50
                    Case 20-20259-RAM   Doc 370   Filed 05/21/21   Page 59 of 79


Pachulski Stang Ziehl & Jones LLP                                          Page:     4
It's Sugar O.C.C.                                                          Invoice 127802
42847 - 00002                                                              May 07, 2021


  Summary of Expenses
  Description                                                                               Amount
Auto Travel Expense [E109]                                                                  $74.12
Conference Call [E105]                                                                      $34.75
Lexis/Nexis- Legal Research [E                                                               $7.82
Pacer - Court Research                                                                 $101.40
Reproduction/ Scan Copy                                                                     $49.50

                                                                                       $267.59
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21        Page 60 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate     Amount

  Asset Analysis/Recovery[B120]
 01/05/2021   PJL     AA        Review DIP documents and schedules to review               1.80      1095.00       $1,971.00
                                status of 90 day and other payments.

 01/05/2021   PJL     AA        Conference with B. Sandler regarding discovery in          0.40      1095.00        $438.00
                                relation to various transfers.

 01/06/2021   PJL     AA        Review schedule of payments made to insiders and           1.40      1095.00       $1,533.00
                                discussion with B. Sandler regarding discovery,
                                including review of DIP.

 01/11/2021   BEL     AA        Telephone conference with Bradford J. Sandler              0.20        950.00       $190.00
                                regarding discovery issues.

 01/11/2021   PJL     AA        Review correspondence and same to B. Levine                0.50      1095.00        $547.50
                                regarding discovery in relation to insiders and
                                lender.

 01/11/2021   PJL     AA        Conference with B. Sandler regarding hearing and           0.70      1095.00        $766.50
                                need for discovery.

 01/12/2021   BEL     AA        Telephone conference with Bradford J. Sandler and          0.20        950.00       $190.00
                                Paul John Labov regarding litigation issue.

 01/12/2021   PJL     AA        Conference with B Sandler and B. Levine regarding          0.60      1095.00        $657.00
                                discovery in relation to lender and insiders.

 01/12/2021   PJL     AA        Review of various correspondence related to insider        0.90      1095.00        $985.50
                                and lender payments and discuss same with B
                                Levine.

 01/14/2021   BEL     AA        Review schedules and first day declaration.                0.90        950.00       $855.00

 01/14/2021   BEL     AA        Prepare list of open items.                                0.30        950.00       $285.00

 01/14/2021   PJL     AA        Review schedules and answer questions from B.              0.90      1095.00        $985.50
                                Levine regarding transfers.

 01/15/2021   BEL     AA        Prepare informal discovery requests.                       0.60        950.00       $570.00

 01/15/2021   PJL     AA        Review of schedules and respond to inquiry from            0.30      1095.00        $328.50
                                litigation team.

 01/19/2021   BEL     AA        Draft information request.                                 1.20        950.00      $1,140.00

 01/20/2021   BEL     AA        Review and revise draft document request.                  0.20        950.00       $190.00

 01/21/2021   BEL     AA        Emails regarding informal discovery requests and           0.40        950.00       $380.00
                                telephone conference with Paul John Labov
                                regarding same.

 01/21/2021   BEL     AA        Finalize informal document request and transmit to         0.30        950.00       $285.00
                    Case 20-20259-RAM               Doc 370      Filed 05/21/21        Page 61 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     6
It's Sugar O.C.C.                                                                                  Invoice 127802
42847 - 00002                                                                                      May 07, 2021


                                                                                          Hours            Rate     Amount
                                debtors' counsel.
 01/22/2021   PJL     AA        Review and comment on informal information                  1.60      1095.00       $1,752.00
                                requests and discussion with B. Levine and B.
                                Sandler regarding same.

 01/25/2021   BEL     AA        Telephone conference with Josh Dobin regarding              0.20        950.00       $190.00
                                information request.

 01/25/2021   BEL     AA        Emails regarding discovery request.                         0.20        950.00       $190.00

 01/25/2021   PJL     AA        Conference with B. Levine regarding insider                 0.80      1095.00        $876.00
                                transfers and secured lender conduct.

 01/26/2021   BEL     AA        Review lien analysis and email Paul John Labov              1.20        950.00      $1,140.00
                                regarding same.

 01/26/2021   PJL     AA        Prepare for conference with Debtors' counsel                0.90      1095.00        $985.50
                                regarding informal discovery requests.

 01/27/2021   BEL     AA        Telephone conference with Paul John Labov                   0.30        950.00       $285.00
                                regarding litigation issues.

 01/27/2021   BEL     AA        Prepare for and participate in call with Debtors'           0.50        950.00       $475.00
                                counsel regarding information requests.

 01/27/2021   PJL     AA        Conference with B. Levine and Debtors' counsel              0.90      1095.00        $985.50
                                regarding open issues on document requests and
                                other information discovery.

 01/29/2021   PJL     AA        Conference with B. Levine and E. Silver regarding           0.40      1095.00        $438.00
                                open issues.

 02/01/2021   BEL     AA        Prepare and participate in call with counsel for the        0.60        950.00       $570.00
                                lender.

 02/01/2021   BEL     AA        Telephone conference with Paul John Labov                   0.40        950.00       $380.00
                                regarding investigation.

 02/01/2021   BEL     AA        Review loan documents and other investigation               4.70        950.00      $4,465.00
                                material.

 02/02/2021   BEL     AA        Email and telephone conference with Paul John               0.30        950.00       $285.00
                                Labov regarding investigation.

 02/02/2021   BEL     AA        Email Debtors' counsel regarding information                0.10        950.00        $95.00
                                request.

 02/03/2021   PJL     AA        Review open issues with document and other                  1.60      1095.00       $1,752.00
                                requests to Debtors' counsel and Algon.

 02/08/2021   BEL     AA        Review background material.                                 0.30        950.00       $285.00

 02/08/2021   BEL     AA        Draft discovery requests.                                   3.80        950.00      $3,610.00
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21        Page 62 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     7
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate     Amount

 02/09/2021   BEL     AA        Review legal research regarding recharacterization.        0.30        950.00       $285.00

 02/09/2021   BEL     AA        Telephone conference with Bradford J. Sandler and          0.60        950.00       $570.00
                                Paul John Labov regarding litigation issues and
                                strategies.

 02/09/2021   PJL     AA        Review of various discovery requests and internal          1.20      1095.00       $1,314.00
                                discussion on SHL and BBX.

 02/10/2021   BEL     AA        Review documents and draft additional document             3.90        950.00      $3,705.00
                                requests

 02/11/2021   BEL     AA        Telephone conference with Paul John Labov                  0.10        950.00        $95.00
                                regarding discovery issues.

 02/11/2021   BEL     AA        Email debtors' counsel regarding discovery issues.         0.10        950.00        $95.00

 02/11/2021   BEL     AA        Emails regarding open discovery issues.                    0.30        950.00       $285.00

 02/11/2021   PJL     AA        Conference with B. Levine regarding informal and           0.70      1095.00        $766.50
                                formal discovery requests and review same,
                                including information supplied by Debtors'
                                professionals.

 02/12/2021   BEL     AA        Telephone conference with Josh Dobin regarding             0.40        950.00       $380.00
                                outstanding discovery requests and draft followup
                                emails regarding same.

 02/15/2021   BEL     AA        Review documents and email Bradford J. Sandler             4.30        950.00      $4,085.00
                                and Paul John Labov regarding potential issues.

 02/16/2021   BEL     AA        Email counsel for the debtor regarding outstanding         0.10        950.00        $95.00
                                information requests.

 02/23/2021   PJL     AA        Review of informal discovery, timeline for                 1.20      1095.00       $1,314.00
                                exclusivity period and projections.

 02/25/2021   BEL     AA        Review documents and emails to opposing counsel            0.90        950.00       $855.00
                                regarding same.

 02/25/2021   BEL     AA        Telephone conference with Bradford J. Sandler              0.20        950.00       $190.00
                                regarding status.

 03/01/2021   BEL     AA        Email Bradford J. Sandler and Paul John Labov              0.10        950.00        $95.00
                                regarding status.

 03/01/2021   BEL     AA        Telephone conference with J. Dobin regarding status        0.10        950.00        $95.00
                                of discovery.

 03/02/2021   BEL     AA        Telephone conference with Paul John Labov                  0.10        950.00        $95.00
                                regarding discovery requests.

 03/02/2021   BEL     AA        Draft discovery requests                                   2.10        950.00      $1,995.00
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21        Page 63 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     8
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate       Amount

 03/03/2021   BEL     AA        Draft and review and revise discovery requests.            4.10        950.00       $3,895.00

 03/03/2021   LSC     AA        Research regarding BBX Capital, Inc. and prepare           0.80        460.00        $368.00
                                deposition subpoena.

 03/04/2021   BEL     AA        Review corporate documents and Bradford J.                 0.20        950.00        $190.00
                                Sandler and Paul John Labov regarding same.

 03/05/2021   BEL     AA        Telephone conference with Heather Ries regarding           0.20        950.00        $190.00
                                service of discovery request.

 03/05/2021   BEL     AA        Finalize discovery requests.                               0.70        950.00        $665.00

 03/09/2021   BEL     AA        Emails regarding status of discovery.                      0.20        950.00        $190.00

 03/09/2021   BEL     AA        Telephone conference with Bradford J. Sandler              0.20        950.00        $190.00
                                regarding investigation.

 03/09/2021   BEL     AA        Telephone conference with Paul John Labov                  0.20        950.00        $190.00
                                regarding discovery issues.

 03/09/2021   BEL     AA        Email H. Ries regarding discovery.                         0.10        950.00         $95.00

 03/09/2021   PJL     AA        Conference with B. Sandler regarding open                  0.60      1095.00         $657.00
                                discovery issues with BBX and SHL.

 03/09/2021   PJL     AA        Conference with E. Silver regarding discovery              0.40      1095.00         $438.00
                                requests/subpoena served on BBX, standstill period.

 03/09/2021   PJL     AA        Conference with B. Levine regarding outstanding            0.30      1095.00         $328.50
                                discovery requests.

 03/09/2021   PJL     AA        Correspondence drafted to E. Silver regarding              0.10      1095.00         $109.50
                                discovery requests.

 03/10/2021   BEL     AA        Email H. Ries regarding BBX.                               0.10        950.00         $95.00

 03/16/2021   BEL     AA        Telephone conference with Bradford J. Sandler              0.10        950.00         $95.00
                                regarding status of discovery.

                                                                                          55.60                    $55,067.00

  Bankruptcy Litigation [L430]
 01/21/2021   PJL     BL        Discussion with B. Levine and B. Sandler regarding         0.80      1095.00         $876.00
                                insider litigation.

                                                                                           0.80                      $876.00

  Case Administration [B110]
 01/15/2021   BJS     CA        Various emails with M. Murphy regarding entered            0.20      1295.00         $259.00
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21        Page 64 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     9
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate     Amount
                                orders and review same (5)
 01/19/2021   BJS     CA        Various emails with M. Murphy regarding orders             0.10      1295.00        $129.50

 02/08/2021   BJS     CA        Teleconference with J. Minnick regarding case              0.40      1295.00        $518.00
                                issues

 02/11/2021   LSC     CA        Correspondence with P. Labov regarding case                0.20        460.00        $92.00
                                deadlines.

                                                                                           0.90                     $998.50

  Claims Admin/Objections[B310]
 01/13/2021   BJS     CO        Teleconference with M. Bogdowicz regarding                 0.50      1295.00        $647.50
                                claims, status

 01/20/2021   BJS     CO        Teleconference with L. Steir regarding Nassau              0.50      1295.00        $647.50
                                Candy

 02/01/2021   PJL     CO        Prepare for and attend call with Lender’s counsel.         0.40      1095.00        $438.00

 02/01/2021   PJL     CO        Conference with B. Levine regarding lender’s               0.40      1095.00        $438.00
                                conduct post loan purchase.

 02/11/2021   BJS     CO        Various emails with J. Dobin regarding claims              0.20      1295.00        $259.00

 02/15/2021   BJS     CO        Teleconference with J. Dobin regarding Caesars             0.20      1295.00        $259.00

 02/16/2021   BJS     CO        Various emails with M. Viscount regarding Caesars          0.20      1295.00        $259.00

 03/11/2021   BJS     CO        Teleconference with R. Norman regarding claims             0.40      1295.00        $518.00

 04/07/2021   BJS     CO        Email to Minex regarding Jack's Candy                      0.10      1295.00        $129.50

 04/07/2021   BJS     CO        Teleconference with J. Dobin regarding plan, Jack's        0.30      1295.00        $388.50
                                Candy

 04/23/2021   BJS     CO        Teleconference with R. Axenrod regarding claims            0.50      1295.00        $647.50

 04/23/2021   BJS     CO        Various emails with H. Reis regarding TN                   0.10      1295.00        $129.50
                                Department of Revenue and review TN Department
                                of revenue proof of claim

                                                                                           3.80                    $4,761.00

  Comp. of Prof./Others
 01/20/2021   BJS     CPO       Review Friedman fee application                            0.10      1295.00        $129.50

 01/20/2021   BJS     CPO       Review Budowich fee application                            0.10      1295.00        $129.50

 01/20/2021   BJS     CPO       Review Alogn fee application                               0.10      1295.00        $129.50
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21        Page 65 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    10
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate     Amount

 02/04/2021   BJS     CPO       Review FR fee application                                  0.10      1295.00        $129.50

                                                                                           0.40                     $518.00

  Executory Contracts [B185]
 01/04/2021   BJS     EC        Various emails with S. Wilson regarding rejection          0.30      1295.00        $388.50
                                motion; various emails with J. Dobin regarding same

 01/04/2021   BJS     EC        Teleconference with B. Lehane, S. Wilson regarding         0.30      1295.00        $388.50
                                motion to assume reject and case issues

 01/07/2021   BJS     EC        Various emails with J. Dobin and S. Wilson                 0.20      1295.00        $259.00
                                regarding leases

 01/11/2021   BJS     EC        Various emails with J. Dobin regarding Mercer              0.10      1295.00        $129.50
                                motion to compel

 03/26/2021   SSC     EC        Telephone conference with M. Bogdanowicz                   0.10      1050.00        $105.00
                                regarding lease question.

 04/19/2021   BJS     EC        Review Parkside motion to reject lease and various         0.30      1295.00        $388.50
                                emails with M. Viscount regarding same

 04/30/2021   BJS     EC        Review four orders regarding leases                        0.10      1295.00        $129.50

                                                                                           1.40                    $1,788.50

  Financial Filings [B110]
 02/11/2021   LSC     FF        Review and transmit Debtors' schedules.                    0.40        460.00       $184.00

                                                                                           0.40                     $184.00

  Financing [B230]
 01/05/2021   MBL     FN        Address P. Labov inquiries re challenge issues;            0.30      1125.00        $337.50
                                review final DIP order.

 01/05/2021   BJS     FN        Attention to insider payments and teleconference           0.40      1295.00        $518.00
                                with P. Labov regarding same

 01/05/2021   PJL     FN        Correspondence drafted to and reviewed from M.             0.90      1095.00        $985.50
                                Herz and M. Litvak regarding Challenge Period and
                                other transfers, including possible Releases.

 01/05/2021   BJS     FN        Review 4-wall EBITDA analysis; various emails              0.40      1295.00        $518.00
                                with J. Dobin regarding same

 01/11/2021   BJS     FN        Various emails with PSZJ regarding investigation;          0.30      1295.00        $388.50
                                teleconference with Beth Levine regarding same
                    Case 20-20259-RAM            Doc 370        Filed 05/21/21       Page 66 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    11
It's Sugar O.C.C.                                                                                Invoice 127802
42847 - 00002                                                                                    May 07, 2021


                                                                                        Hours            Rate     Amount

 01/20/2021   BJS     FN        Review and revise discovery and various emails            0.50      1295.00       $647.50
                                with Beth Levine regarding same

 01/21/2021   BEL     FN        Review DIP order.                                         0.40        950.00      $380.00

 01/21/2021   BJS     FN        Various emails with PSZJ regarding investigation          0.30      1295.00       $388.50

 01/25/2021   BJS     FN        Various emails with PSZJ regarding investigation,         0.20      1295.00       $259.00
                                discovery

 01/26/2021   PJL     FN        Review comments to DIP/Cash Collateral regarding          0.60      1095.00       $657.00
                                SHL’s perfection documents.

 02/02/2021   PJL     FN        Prepare for and attend conference with B. Levine          0.90      1095.00       $985.50
                                and E. Silver regarding secured lender issues.

 02/08/2021   BEL     FN        Emails regarding challenge deadline.                      0.20        950.00      $190.00

 02/08/2021   BJS     FN        Various emails with PSZJ regarding investigation,         0.30      1295.00       $388.50
                                discovery

 02/09/2021   PJL     FN        Conference with E. Silver regarding extension of          0.30      1095.00       $328.50
                                challenge period.

 02/10/2021   BJS     FN        Various emails with PSZJ regarding investigation          0.20      1295.00       $259.00

 02/10/2021   PJL     FN        Correspondence drafted to and reviewed from E.            0.30      1095.00       $328.50
                                Silver regarding Challenge Period.

 02/11/2021   BJS     FN        Various emails with E. Silver regarding                   0.20      1295.00       $259.00
                                investigation, Committee challenge

 02/15/2021   BJS     FN        Various emails with PSZJ regarding investigation,         0.40      1295.00       $518.00
                                corporate structure

 02/16/2021   PJL     FN        Conference with Secured Lender.                           0.60      1095.00       $657.00

 02/18/2021   BJS     FN        Review reports, projected EBITDA                          0.50      1295.00       $647.50

 02/18/2021   BJS     FN        Various emails with PSZJ regarding                        0.30      1295.00       $388.50
                                investigation/BBX

 02/25/2021   BJS     FN        Teleconference with Beth Levin regarding                  0.30      1295.00       $388.50
                                operations

 02/25/2021   BJS     FN        Review documents regarding BBX (dividends,                0.50      1295.00       $647.50
                                corporate structure, etc.)

 03/01/2021   BJS     FN        Various emails with PSZJ regarding investigation          0.30      1295.00       $388.50

 03/02/2021   PJL     FN        Conference with B. Sandler and B. Levine regarding        0.90      1095.00       $985.50
                                timing of Challenge period and need for deposition
                                notices.
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21      Page 67 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
It's Sugar O.C.C.                                                                                Invoice 127802
42847 - 00002                                                                                    May 07, 2021


                                                                                        Hours            Rate       Amount

 03/03/2021   BJS     FN        Various emails with PSZJ regarding discovery              0.40      1295.00         $518.00

 03/03/2021   PJL     FN        Review challenge period and discuss same                  0.40      1095.00         $438.00
                                internally.

 03/04/2021   BJS     FN        Review BBX transaction regarding investigation            0.40      1295.00         $518.00

 03/05/2021   BJS     FN        Various emails with PSZJ regarding BBX                    0.40      1295.00         $518.00

 03/05/2021   PJL     FN        Conference with E. Silver and discussion with B.          0.90      1095.00         $985.50
                                Sandler regarding Challenge Period.

 03/05/2021   PJL     FN        Review of discovery requests, including internal          1.40      1095.00        $1,533.00
                                discussion with B. Sandler and discussion with
                                Secured Lender counsel.

 03/08/2021   PJL     FN        Conference with B. Sandler regarding Challenge            0.40      1095.00         $438.00
                                Period.

 03/08/2021   PJL     FN        Review proposal by E. Silver regarding challenge          0.80      1095.00         $876.00
                                period, strategize regarding same and discuss open
                                issues with E. Silver.

 03/09/2021   BJS     FN        Teleconference with E. Silver regarding                   0.30      1295.00         $388.50
                                investigation and plan

 03/16/2021   BEL     FN        Emails with Paul John Labov regarding challenge           0.10        950.00         $95.00
                                deadline.

                                                                                         16.00                    $18,747.50

  General Creditors Comm. [B150]
 01/04/2021   PJL     GC        Review and send confidentiality provisions in             0.80      1095.00         $876.00
                                Bylaws to Debtors’ counsel.

 01/06/2021   BJS     GC        Participate on joint Debtors/Committee meeting            0.50      1295.00         $647.50

 01/08/2021   BJS     GC        Various emails with H. Reis regarding bylaws              0.10      1295.00         $129.50

 02/01/2021   PJL     GC        Respond to creditor inquiry with respect to case          0.40      1095.00         $438.00
                                update.

 03/23/2021   PJL     GC        Participate on Committee Call.                            0.30      1095.00         $328.50

                                                                                          2.10                     $2,419.50

  Hearing
 01/08/2021   BJS     HE        Various emails with H. Reis regarding hearing             0.20      1295.00         $259.00

 01/08/2021   BJS     HE        Various emails with J. Dobin regarding hearing            0.10      1295.00         $129.50
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21      Page 68 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    13
It's Sugar O.C.C.                                                                                Invoice 127802
42847 - 00002                                                                                    May 07, 2021


                                                                                        Hours            Rate       Amount

 01/08/2021   PJL     HE        Prepare for hearing on various motions.                   1.30      1095.00        $1,423.50

 01/11/2021   PJL     HE        Prepare for and attend hearing on various motions,        1.40      1095.00        $1,533.00
                                including motion to extend exclusivity, motion to
                                extend time to assume or reject leases, additional
                                motions.

 01/19/2021   PJL     HE        Review orders prior to submission and request             1.10      1095.00        $1,204.50
                                certain changes to same.

 02/08/2021   PJL     HE        Review docket and motions for hearing on Feb 10.          0.60      1095.00         $657.00

 02/09/2021   BJS     HE        Review orders regarding omnibus hearing                   0.20      1295.00         $259.00

 02/10/2021   BJS     HE        Teleconference with P. Labov regarding omnibus            0.20      1295.00         $259.00
                                hearing

 02/10/2021   PJL     HE        Prepare for and attend It’s Sugar hearing.                0.90      1095.00         $985.50

 03/09/2021   BJS     HE        Prepare for omnibus hearing                               1.00      1295.00        $1,295.00

 03/10/2021   PJL     HE        Prepare for and attend hearing on various motions.        0.90      1095.00         $985.50

 03/10/2021   BJS     HE        Prepare for and attend hearing                            1.50      1295.00        $1,942.50

 04/21/2021   BJS     HE        Prepare for and attend omnibus hearing                    1.50      1295.00        $1,942.50

 04/21/2021   PJL     HE        Attend hearing on status of case and various lease        0.50      1095.00         $547.50
                                issues.

 04/29/2021   PJL     HE        Prepare for hearing on conditional approval of            0.80      1095.00         $876.00
                                disclosure statement.

 04/30/2021   BJS     HE        Prepare for disclosure statement hearing                  0.80      1295.00        $1,036.00

 04/30/2021   BJS     HE        Teleconference with H. Reis/P. Labov regarding            0.30      1295.00         $388.50
                                hearing

 04/30/2021   BJS     HE        Attend disclosure statement hearing                       1.00      1295.00        $1,295.00

 04/30/2021   PJL     HE        Attend hearing on joint Disclosure Statement and          1.10      1095.00        $1,204.50
                                Plan.

                                                                                         15.40                    $18,223.00

  Operations [B210]
 01/04/2021   BJS     OP        Teleconference with P. Labov regarding                    0.10      1295.00         $129.50
                                management meeting

 01/04/2021   PJL     OP        Conference with various Committee Members                 0.50      1095.00         $547.50
                                regarding Management Presentation.
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21       Page 69 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    14
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate      Amount

 01/04/2021   PJL     OP        Review latest financial data (updated 13 week              1.90      1095.00       $2,080.50
                                budget) and prepare for Management Presentation.

 01/05/2021   BJS     OP        Teleconference with Debtors regarding operations           0.50      1295.00        $647.50

 01/05/2021   PJL     OP        Conference call with Debtors' counsel regarding            0.50      1095.00        $547.50
                                status of operations and preparation for Management
                                Presentation.

 01/06/2021   BJS     OP        Teleconference with L. Steir regarding                     0.50      1295.00        $647.50
                                operations/trade issues

 01/06/2021   PJL     OP        Prepare for and attend Management Presentation.            1.60      1095.00       $1,752.00

 01/13/2021   PJL     OP        Review open issues and discussion with B. Sandler          0.90      1095.00        $985.50
                                regarding management call and plan process.

 01/19/2021   BJS     OP        Teleconference with J. Dobin regarding operations,         0.40      1295.00        $518.00
                                Nassau County

 01/19/2021   BJS     OP        Review monthly operating report                            0.20      1295.00        $259.00

 01/20/2021   PJL     OP        Review monthly operating reports and discussion            1.90      1095.00       $2,080.50
                                with B. Sandler regarding plan process.

 01/21/2021   BJS     OP        Review reports (same store sales, cash flows)              0.40      1295.00        $518.00

 01/22/2021   PJL     OP        Review updated budget and projections and discuss          1.20      1095.00       $1,314.00
                                same with B. Sandler, including review of
                                schedules.

 01/28/2021   BJS     OP        Teleconference with L. Steir regarding plan,               1.00      1295.00       $1,295.00
                                operations

 01/29/2021   BJS     OP        Teleconference with J. Dobin regarding Nassau              0.30      1295.00        $388.50
                                Candy

 01/29/2021   BJS     OP        Various emails with L. Steir regarding Nassau              0.10      1295.00        $129.50
                                Candy

 02/05/2021   BJS     OP        Review reports (cash flow)                                 0.30      1295.00        $388.50

 02/11/2021   BJS     OP        Prepare for and conduct call with Debtors                  1.00      1295.00       $1,295.00

 02/23/2021   BJS     OP        Various emails with C. Hershcopf regarding critical        0.60      1295.00        $777.00
                                vendors, plan, projections, bar date

 02/23/2021   BJS     OP        Various emails with L. Steir regarding critical            0.30      1295.00        $388.50
                                vendor, operations

 02/25/2021   BJS     OP        Various emails with L. Steir regarding operations          0.20      1295.00        $259.00

 02/25/2021   BJS     OP        Various emails with C. Hershcopf regarding Nassau          0.30      1295.00        $388.50
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21       Page 70 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    15
It's Sugar O.C.C.                                                                                 Invoice 127802
42847 - 00002                                                                                     May 07, 2021


                                                                                         Hours            Rate       Amount
                                Candy
 03/02/2021   BJS     OP        Various emails with UCC regarding Nassau Candy             1.00      1295.00        $1,295.00

 03/02/2021   BJS     OP        Teleconference with J. Dobin regarding Nassau              0.10      1295.00         $129.50
                                Candy

 03/03/2021   BJS     OP        Teleconference with K. Gottleib regarding Nassau           0.50      1295.00         $647.50
                                Candy

 03/03/2021   BJS     OP        Various emails M. Abramed regarding Nassau                 0.10      1295.00         $129.50
                                Candy

 03/04/2021   BJS     OP        Review cash flow report                                    0.20      1295.00         $259.00

 03/04/2021   BJS     OP        Review and revise critical vendor motion and               1.00      1295.00        $1,295.00
                                various emails with debtors regarding same

 03/08/2021   BJS     OP        Various emails with PSZJ regarding Nassau Candy            0.20      1295.00         $259.00

 03/09/2021   BJS     OP        Teleconference with Nassau Candy's counsel                 0.50      1295.00         $647.50
                                regarding motion (critical vendor)

 03/09/2021   BJS     OP        Teleconference with J. Dobin regarding Nassau              0.50      1295.00         $647.50
                                Candy motion

 03/10/2021   BJS     OP        Various emails with J. Kasner regarding Nassau             0.30      1295.00         $388.50
                                Candy

 03/11/2021   BJS     OP        Various emails with Debtors regarding critical             0.30      1295.00         $388.50
                                vendor order and same.

 03/17/2021   BJS     OP        Review budget and various emails with J. Dobin             0.30      1295.00         $388.50
                                regarding same

 03/23/2021   BJS     OP        Teleconference with J. Dobin regarding Hawaii store        0.20      1295.00         $259.00

 03/24/2021   BJS     OP        Various emails with J. Dobin regarding MGA,                0.30      1295.00         $388.50
                                Hawaii store

 04/05/2021   BJS     OP        Review budget/actual report                                0.40      1295.00         $518.00

 04/19/2021   BJS     OP        Review monthly operating reports                           0.20      1295.00         $259.00

                                                                                          20.80                    $25,236.00

  PSZ&J Compensation
 01/26/2021   LSC     PC        Begin preparation of first interim fee application.        2.90        460.00       $1,334.00

 01/27/2021   PJL     PC        Review first interim fee application and comments          0.80      1095.00         $876.00
                                to same.

 02/01/2021   BJS     PC        Review and revise PSZJ fee application                     0.20      1295.00         $259.00
                    Case 20-20259-RAM              Doc 370        Filed 05/21/21       Page 71 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    16
It's Sugar O.C.C.                                                                                  Invoice 127802
42847 - 00002                                                                                      May 07, 2021


                                                                                          Hours            Rate     Amount

 02/01/2021   LSC     PC        Preparation of first interim fee application and            7.20        460.00      $3,312.00
                                exhibits.

 02/01/2021   PJL     PC        Review and revise interim fee application.                  0.40      1095.00        $438.00

 02/04/2021   LSC     PC        Revise and finalize first interim fee application           1.30        460.00       $598.00
                                (1.1); forward to local counsel for filing (.1).

 02/04/2021   PJL     PC        Review and further revise interim fee application.          0.40      1095.00        $438.00

 02/12/2021   PJL     PC        Review and revise changes requested by UST on fee           0.40      1095.00        $438.00
                                application.

                                                                                           13.60                    $7,693.00

  Plan & Disclosure Stmt. [B320]
 01/06/2021   BJS     PD        Teleconference with J. Minnick regarding plan               0.50      1295.00        $647.50
                                issues

 01/06/2021   BJS     PD        Various emails with M. Viscount regarding plan              0.10      1295.00        $129.50

 01/06/2021   BJS     PD        Teleconference with John A. Morris regarding plan           0.20      1295.00        $259.00
                                discovery

 01/06/2021   BJS     PD        Teleconference with P. Labov regarding plan                 0.30      1295.00        $388.50
                                discovery

 01/07/2021   PJL     PD        Review latest financial statement and discussion            1.30      1095.00       $1,423.50
                                with B. Sandler regarding issues relating to plan as
                                well as open issues with signed bylaws, and various
                                motions to retain professionals.

 01/10/2021   BJS     PD        Various emails with J. Dobin regarding exclusivity,         0.20      1295.00        $259.00
                                hearing issues

 01/10/2021   BJS     PD        Various emails with P. Labov regarding hearing,             0.10      1295.00        $129.50
                                plan

 01/22/2021   BJS     PD        Plan call with Debtors                                      0.50      1295.00        $647.50

 01/22/2021   BJS     PD        Begin drafting plan term sheet                              0.50      1295.00        $647.50

 01/22/2021   PJL     PD        Conference with Debtors’ counsel to discuss open            0.50      1095.00        $547.50
                                issues with plan.

 02/05/2021   PJL     PD        Review docket, claims register and prepare for              1.10      1095.00       $1,204.50
                                hearing.

 02/09/2021   BJS     PD        Review and revise term sheet; various emails with P.        1.00      1295.00       $1,295.00
                                Labov regarding same

 02/09/2021   BJS     PD        Various emails with Debtors regarding plan                  0.20      1295.00        $259.00
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21         Page 72 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    17
It's Sugar O.C.C.                                                                                   Invoice 127802
42847 - 00002                                                                                       May 07, 2021


                                                                                           Hours            Rate      Amount

 02/09/2021   PJL     PD        Conference with B. Sandler regarding Plan Term               0.40      1095.00        $438.00
                                Sheet.

 02/09/2021   PJL     PD        Correspondence drafted to and reviewed from                  0.30      1095.00        $328.50
                                financial advisor regarding open issues.

 02/09/2021   PJL     PD        Review Committee draft plan term sheet and                   1.10      1095.00       $1,204.50
                                comment on same.

 02/10/2021   PJL     PD        Review draft plan term sheet and comment on same.            1.10      1095.00       $1,204.50

 02/11/2021   PJL     PD        Prepare for and attend call with Debtors’                    0.70      1095.00        $766.50
                                professionals.

 02/11/2021   PJL     PD        Conference with B. Sandler regarding open issues             0.90      1095.00        $985.50
                                including, projections, claims pool, exit financing
                                and review each of these issues.

 02/18/2021   BJS     PD        Teleconference with P. Labov regarding Plan/                 0.40      1295.00        $518.00
                                EBITDA and projection

 02/18/2021   PJL     PD        Conference with B. Sandler and review of                     1.40      1095.00       $1,533.00
                                projections and offer to general unsecured creditors.

 02/20/2021   BJS     PD        Teleconference with L. Steir regarding plan                  0.50      1295.00        $647.50

 02/22/2021   BJS     PD        Various emails with J. Dobin regarding plan;                 0.20      1295.00        $259.00
                                teleconference with J. Dobin regarding same

 02/22/2021   PJL     PD        Review of projections and unsecured creditor return,         1.40      1095.00       $1,533.00
                                including discussion with B. Sandler regarding
                                503b9 claims and follow up with Debtors’ counsel.

 02/25/2021   PJL     PD        Conference with B. Sandler regarding open issues             1.70      1095.00       $1,861.50
                                and management fees, including review of materials
                                provided by Debtors in furtherance of informal
                                discovery requests.

 02/26/2021   PJL     PD        Conference with B. Sandler regarding open issues.            0.40      1095.00        $438.00

 03/01/2021   PJL     PD        Internal discussion on moving case forward in                1.60      1095.00       $1,752.00
                                timely manner and current deadlines, including
                                Challenge Period.

 03/08/2021   BJS     PD        Teleconference with P. Labov regarding plan                  0.20      1295.00        $259.00

 03/10/2021   PJL     PD        Conference with B. Sandler regarding strategy for            0.80      1095.00        $876.00
                                plan and discovery demands.

 03/12/2021   PJL     PD        Discussion with B. Sandler regarding plan and                0.60      1095.00        $657.00
                                discovery requests.

 03/15/2021   BJS     PD        Teleconference with J. Dobin regarding plan, critical        0.20      1295.00        $259.00
                    Case 20-20259-RAM            Doc 370        Filed 05/21/21       Page 73 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    18
It's Sugar O.C.C.                                                                                Invoice 127802
42847 - 00002                                                                                    May 07, 2021


                                                                                        Hours            Rate      Amount
                                vendors
 03/17/2021   SSC     PD        Review case update to Committee from Bradford J.          0.10      1050.00        $105.00
                                Sandler.

 03/17/2021   SSC     PD        Review and analyze disclosure statement.                  0.40      1050.00        $420.00

 03/17/2021   SSC     PD        Preliminary review and analysis regarding plan of         1.00      1050.00       $1,050.00
                                reorganization.

 03/17/2021   BJS     PD        Various emails with UCC regarding plan                    0.50      1295.00        $647.50

 03/17/2021   BJS     PD        Various emails with P. Labov regarding plan               0.10      1295.00        $129.50

 03/17/2021   BJS     PD        Various emails with C. Hershcopf regarding plan           0.20      1295.00        $259.00

 03/17/2021   BJS     PD        Various emails with J. Dobin regarding plan               0.20      1295.00        $259.00

 03/17/2021   BJS     PD        Begin review plan and disclosure statement (1.0);         1.50      1295.00       $1,942.50
                                various emails with Shirley S. Cho regarding same
                                (.2); teleconference with P. Labov regarding same
                                (.3)

 03/18/2021   SSC     PD        Review and revise plan.                                   3.50      1050.00       $3,675.00

 03/18/2021   BJS     PD        Review revised (UCC) plan and various emails with         0.50      1295.00        $647.50
                                Shirley S. Cho regarding same

 03/19/2021   BJS     PD        Review plan                                               0.80      1295.00       $1,036.00

 03/22/2021   BEL     PD        Review draft plan and Committee comments thereto.         0.30        950.00       $285.00

 03/22/2021   BJS     PD        Various emails with Debtors regarding Committee's         0.30      1295.00        $388.50
                                revisions to plan

 03/22/2021   BJS     PD        Various emails with Beth Levine regarding plan            0.10      1295.00        $129.50

 03/22/2021   PJL     PD        Follow up on open issues with plan and discovery          1.60      1095.00       $1,752.00
                                issues.

 03/23/2021   BJS     PD        Various emails with J. Dobin regarding plan               0.30      1295.00        $388.50

 03/23/2021   PJL     PD        Review plan and discuss same with B. Levine and B.        2.70      1095.00       $2,956.50
                                Sandler.

 03/23/2021   PJL     PD        Correspondence drafted to M. Litvak regarding loan        0.20      1095.00        $219.00
                                documents.

 03/24/2021   BEL     PD        Emails with Paul John Labov regarding plan issues.        0.20        950.00       $190.00

 03/24/2021   PJL     PD        Review of sub con issues in plan and Debtors' loan        1.40      1095.00       $1,533.00
                                docs.

 03/25/2021   PJL     PD        Review statements and schedules of all Debtors in         1.60      1095.00       $1,752.00
                    Case 20-20259-RAM              Doc 370        Filed 05/21/21        Page 74 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    19
It's Sugar O.C.C.                                                                                   Invoice 127802
42847 - 00002                                                                                       May 07, 2021


                                                                                           Hours            Rate      Amount
                                regards to assets and liabilities and attempt to
                                substantively consolidate estates.
 03/26/2021   BJS     PD        Various emails with Debtors, BBX regarding plan              0.30      1295.00        $388.50

 03/26/2021   PJL     PD        Conference with E. Silver and B. Sandler regarding           0.90      1095.00        $985.50
                                status of Plan.

 03/26/2021   PJL     PD        Conference with B. Sandler and H. Winograd                   1.40      1095.00       $1,533.00
                                regarding legal research on Plan confirmation issues.

 03/26/2021   HRW     PD        Call with P. Labov re: research issue on voting              0.40        695.00       $278.00
                                rejection damages (0.4).

 03/29/2021   HRW     PD        Research whether unsecured creditor can use                  3.00        695.00      $2,085.00
                                rejection damages toward claim for voting purposes
                                (3.0).

 03/30/2021   PJL     PD        Review update provided by H. Winograd and                    0.90      1095.00        $985.50
                                discuss same with B. Sandler.

 03/30/2021   HRW     PD        Research whether unsecured creditor can use                  1.80        695.00      $1,251.00
                                rejection damages toward claim for voting purposes
                                (1.8).

 03/31/2021   PJL     PD        Further review of confirmation issues.                       0.50      1095.00        $547.50

 03/31/2021   HRW     PD        Call with B. Sandler re: research on contingent              0.10        695.00        $69.50
                                rejection damages and voting (0.1).

 04/01/2021   PJL     PD        Review open issues with timing for plan and                  2.80      1095.00       $3,066.00
                                disclosure statement, including research on rejection
                                damage claims.

 04/01/2021   HRW     PD        Research on contingent rejection damages and                 3.50        695.00      $2,432.50
                                voting (3.5).

 04/02/2021   BJS     PD        Teleconference with H. Winograd regarding                    1.50      1295.00       $1,942.50
                                landlord claims and review research regarding same

 04/02/2021   PJL     PD        Further research and review of additional cases on           1.70      1095.00       $1,861.50
                                voting rejection damage claims.

 04/05/2021   BJS     PD        Various emails with J. Minnick regarding plan                0.30      1295.00        $388.50

 04/05/2021   BJS     PD        Teleconference with P. Labov regarding plan                  0.30      1295.00        $388.50

 04/05/2021   PJL     PD        Review correspondence from Committee member                  1.10      1095.00       $1,204.50
                                and discuss timing of plan and disclosure statement
                                with B. Sandler, including review of latest revisions
                                to plan.

 04/07/2021   BJS     PD        Teleconference with Jack's Candy regarding plan              0.50      1295.00        $647.50
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21         Page 75 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    20
It's Sugar O.C.C.                                                                                   Invoice 127802
42847 - 00002                                                                                       May 07, 2021


                                                                                           Hours            Rate      Amount

 04/07/2021   BJS     PD        Various emails with J. Dobin regarding plan                  0.10      1295.00        $129.50

 04/07/2021   PJL     PD        Review docket and discuss strategy for plan and              0.80      1095.00        $876.00
                                disclosure statement with B. Sandler.

 04/08/2021   BJS     PD        Various email with J. Dobin regarding plan issues            0.30      1295.00        $388.50

 04/15/2021   BJS     PD        Various emails with P. Labov regarding plan                  0.20      1295.00        $259.00

 04/15/2021   BJS     PD        Various emails with J. Dobin regarding plan                  0.20      1295.00        $259.00

 04/15/2021   PJL     PD        Conference with B. Sandler regarding open issues,            0.60      1095.00        $657.00
                                including timing, on Plan and Disclosure Statement.

 04/16/2021   BJS     PD        Begin reviewing revised draft plan/disclosure                1.50      1295.00       $1,942.50
                                statement from Debtors

 04/16/2021   PJL     PD        Initial review of plan and accompanying documents.           0.80      1095.00        $876.00

 04/19/2021   PJL     PD        Review of updated docket entries on lease                    1.80      1095.00       $1,971.00
                                assumption/rejections and prepare binders for plan
                                and disclosure statement.

 04/20/2021   BJS     PD        Review draft plan/disclosure statement                       0.50      1295.00        $647.50

 04/20/2021   PJL     PD        Conference with B. Sandler regarding open issues             0.40      1095.00        $438.00
                                on Plan and Disclosure Statement, including timing
                                for emergence.

 04/20/2021   PJL     PD        Review and comment on draft Disclosure Statement             3.60      1095.00       $3,942.00
                                (1.3); Plan (1.4); Motion to consolidate (.4); and
                                various proposed orders (.5).

 04/21/2021   BJS     PD        Various emails with Committe regarding plan,                 0.80      1295.00       $1,036.00
                                disclosure statement hearing report and exit issues

 04/21/2021   BJS     PD        Various emails with Fox Rothschild regarding                 0.40      1295.00        $518.00
                                plan/disclosure statement

 04/21/2021   BJS     PD        Various emails with J. Bowden regarding plan issues          0.40      1295.00        $518.00

 04/21/2021   BJS     PD        Various emails with P. Labov regarding plan issues           0.20      1295.00        $259.00

 04/21/2021   PJL     PD        Conference with B. Sandler regarding next steps in           0.60      1095.00        $657.00
                                plan process.

 04/22/2021   BJS     PD        Various emails with P. Labov regarding plan and              0.10      1295.00        $129.50
                                avoidance actions

 04/22/2021   PJL     PD        Review redline of plan, disclosure statement, and            1.70      1095.00       $1,861.50
                                various proposed order (1.1); review dates (.1);
                                revisions of various code provisions (.3); conference
                                with B. Sandler regarding same (.2).
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21        Page 76 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    21
It's Sugar O.C.C.                                                                                  Invoice 127802
42847 - 00002                                                                                      May 07, 2021


                                                                                          Hours            Rate      Amount

 04/23/2021   BJS     PD        Teleconference with S. Wilson regarding plan,               0.40      1295.00        $518.00
                                landlord claims

 04/23/2021   PJL     PD        Review redline of Plan, Disclosure Statement and            1.90      1095.00       $2,080.50
                                various operative orders, including discussion with
                                B. Sandler regarding same.

 04/25/2021   BJS     PD        Various emails with J. Dobin regarding plan                 0.10      1295.00        $129.50

 04/28/2021   BJS     PD        Draft Committee support letter                              0.50      1295.00        $647.50

 04/28/2021   BJS     PD        Various emails with J. Dobin regarding Committee            0.10      1295.00        $129.50
                                support letter

 04/28/2021   BJS     PD        Various emails with P. Labov regarding Committee            0.20      1295.00        $259.00
                                support letter

 04/28/2021   BJS     PD        Teleconference with J. Dobin regarding plan                 0.30      1295.00        $388.50

 04/28/2021   PJL     PD        Review Committee Support Letter and indicate Plan           0.20      1095.00        $219.00
                                language regarding avoidance actions.

 04/29/2021   BJS     PD        Various emails with J. Dobin regarding Committee            0.20      1295.00        $259.00
                                support letter

 04/29/2021   BJS     PD        Review disclosure statement order and various               0.30      1295.00        $388.50
                                emails with J. Dobin regarding same

 04/29/2021   BJS     PD        Various emails with H. Reis regarding Committe              0.80      1295.00       $1,036.00
                                support letter (.2); teleconference with H. Reis
                                regarding expedited motion/support letter (.2);
                                review and revised expected motion (.4).

 04/30/2021   BJS     PD        Various emails with Debtors regarding disclosure            0.20      1295.00        $259.00
                                statement

 04/30/2021   BJS     PD        Various emails with J. Dobin/E. Silver regarding            0.10      1295.00        $129.50
                                plan

 04/30/2021   BJS     PD        Teleconference with P. Labov regarding                      0.30      1295.00        $388.50
                                exculpation/releases

 04/30/2021   BJS     PD        Various emails with R. Gold regarding Stein                 0.10      1295.00        $129.50
                                Mart/exculpation issues

 04/30/2021   BJS     PD        Teleconference with J. Dobin regarding                      0.20      1295.00        $259.00
                                plan/exculpation

 04/30/2021   PJL     PD        Conference with B. Sandler regarding exculpation            1.10      1095.00       $1,204.50
                                provisions in plans (.3); and legal research on same
                                (.7).

 05/02/2021   PJL     PD        Legal research on exculpation clauses.                      1.60      1095.00       $1,752.00
                    Case 20-20259-RAM             Doc 370        Filed 05/21/21        Page 77 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    22
It's Sugar O.C.C.                                                                                  Invoice 127802
42847 - 00002                                                                                      May 07, 2021


                                                                                          Hours            Rate       Amount

 05/03/2021   PJL     PD        Conference with Debtors’ and Lender’s                       0.30      1095.00          $328.50
                                professionals regarding plan and disclosure
                                statement.

 05/03/2021   PJL     PD        Conference with B. Sandler regarding plan and               0.40      1095.00          $438.00
                                disclosure statement.

 05/03/2021   PJL     PD        Legal research on exculpation provisions in plans.          2.40      1095.00        $2,628.00

 05/04/2021   PJL     PD        Review of revised order and discussion with B.              0.80      1095.00          $876.00
                                Sandler regarding legal research.

 05/07/2021   JJK     PD        Research re: exculpation / plan objections.                 1.00        995.00         $995.00

 05/07/2021   PJL     PD        Review amendments to schedules and conference               0.80      1095.00          $876.00
                                with J. Dobin and B. Sandler regarding same.

                                                                                           88.20                    $96,861.50

  Ret. of Prof./Other
 01/05/2021   BJS     RPO       Various emails with H. Reis regarding application to        0.10      1295.00          $129.50
                                employ tax accountant

 01/08/2021   BJS     RPO       Various emails with H. Reis regarding accountant            0.10      1295.00          $129.50

                                                                                            0.20                       $259.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                 $233,632.50
                    Case 20-20259-RAM             Doc 370       Filed 05/21/21       Page 78 of 79


Pachulski Stang Ziehl & Jones LLP                                                            Page:    23
It's Sugar O.C.C.                                                                            Invoice 127802
42847 - 00002                                                                                May 07, 2021



 Expenses
 01/05/2021   CC         Conference Call [E105] AT&T Conference Call, PJL                        4.16
 01/12/2021   CC         Conference Call [E105] Loop Up Conference Call, BJS                     9.82
 01/14/2021   AT         Auto Travel Expense [E109] Elite Transportation Services,              74.12
                         Inv. 1822268, from PSZJ NY to Residence, BEL
 01/14/2021   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                            1.70
 01/14/2021   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                            1.30
 01/21/2021   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                            1.30
 01/21/2021   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                            1.70
 01/22/2021   CC         Conference Call [E105] Loop Up Conference Call, BJS                    10.52
 01/27/2021   CC         Conference Call [E105] AT&T Conference Call, BEL                        2.16
 02/01/2021   CC         Conference Call [E105] AT&T Conference Call, PJL                        1.29
 02/09/2021   CC         Conference Call [E105] AT&T Conference Call, PJL                        2.78
 02/25/2021   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                            1.90
 02/25/2021   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                            1.80
 02/25/2021   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                            1.90
 02/25/2021   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                            2.20
 03/09/2021   CC         Conference Call [E105] AT&T Conference Call, PJL                        2.05
 03/18/2021   RE2        SCAN/COPY ( 59 @0.10 PER PG)                                            5.90
 03/26/2021   CC         Conference Call [E105] AT&T Conference Call, PJL                        1.97
 03/29/2021   LN         42847.00002 Lexis Charges for 03-29-21                                  7.82
 04/19/2021   RE2        SCAN/COPY ( 162 @0.10 PER PG)                                          16.20
 04/19/2021   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                            1.60
 04/19/2021   RE2        SCAN/COPY ( 120 @0.10 PER PG)                                          12.00
 05/07/2021   PAC        Pacer - Court Research                                                101.40

   Total Expenses for this Matter                                                           $267.59
                    Case 20-20259-RAM            Doc 370      Filed 05/21/21   Page 79 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    24
It's Sugar O.C.C.                                                                         Invoice 127802
42847 - 00002                                                                             May 07, 2021


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        05/07/2021

Total Fees                                                                                           $233,632.50

Total Expenses                                                                                             267.59

Total Due on Current Invoice                                                                         $233,900.09

  Outstanding Balance from prior invoices as of        05/07/2021          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due
 126963                   12/31/2020                $81,632.50             $632.79                    $16,326.50

             Total Amount Due on Current and Prior Invoices:                                         $250,226.59
